                          IN THE UNITED STATES DISTRICT COURT FOR THE
                                  MIDDLE DISTRICT OF TENNESSEE
                                      NASHVILLE DIVISION

    RACHEL GRIZZARD,                               )
                                                   )
            Plaintiffs,                            )
                                                   )       NO. 3:18-cv-00034
    v.                                             )       JUDGE RICHARDSON
                                                   )
    NASHVILLE HOSPITALITY CAPITAL,                 )
    LLC, et al.,                                   )
                                                   )
            Defendants.                            )

                                   MEMORANDUM OPINION
            Pending before the Court are two motions. Defendant Nashville Hospitality Capital, LLC

(“NHC”) has filed a motion for summary judgment (Doc. No. 50, “Defendant NHC’s Motion”),

and a memorandum in support thereof. (Doc. No. 51). Defendant Wischermann Partners, Inc. has

filed its own motion for summary judgment (Doc. No. 47, “Defendant Wischermann’s Motion”),

and a memorandum in support thereof. (Doc. No. 48). Plaintiff opted to file a single Response in

opposition to both Motions. (Doc. No. 54).1 Each Defendant has filed a Reply. (Doc. No. 59,

“Defendant NHC’s Reply”); and (Doc. No. 58, “Defendant Wischermann’s Reply”). Both Motions

(collectively, “Motions”) are ripe for review.




1
  On November 23, 2020, Plaintiff filed a Motion for Leave to File Excess Pages, with an attached
copy of her proposed Response, and she also separately filed her Response with various attached
exhibits. (Doc. No. 53; Doc. No. 53-1; Doc. No. 54). The Court granted the Motion for Leave to
File Excess Pages and directed the Clerk’s Office to file the Response attached to the Motion for
Leave to File Excess Pages, which was thereafter docketed at Docket Number 61. (Doc. No. 60).
All three filings of the Response (Doc. No. 53-1; Doc. No. 54; Doc. No. 61) appear to be identical.
For purposes of this opinion, the Court will refer to Docket Number 54, the version of the Response
that was filed with corresponding exhibits. The Court also notes that although Plaintiff asked for
additional pages in her Response, the Response actually complies with the general 25-page limit
for a response. L.R. 7.01(a)(3).
                                                  1

         Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 1 of 54 PageID #: 908
        For the reasons discussed herein, Defendant Wischermann’s Motion will be granted.

Defendant NHC’s Motion will be granted in part and denied in part.

                                          BACKGROUND2


2
  The facts in this section are taken primarily from Plaintiff’s Response to Defendant NHC’s
Statement of Facts (Doc. No. 54-1), Plaintiff’s Response to Defendant Wischermann’s Statement
of Facts (Doc. No. 54-2), Defendant NHC’s Response to Plaintiff’s Statement of Undisputed Facts
(Doc. No. 57), and Defendant Wischermann’s Response to Plaintiff’s Statement of Additional
Undisputed Material Facts (Doc. No. 56). For purposes of this section, the Court will refer
primarily to Defendant NHC’s Response to Plaintiff’s Statement of Additional Facts, (Doc. No.
57), which is substantively similar to Defendant Wischermann’s Response, which therefore need
not be cited additionally. The Court has reviewed the facts and objections contained in all of the
statements of facts.
         Unless indicated otherwise (as for example when particular facts are identified as being
merely asserted by a party or otherwise qualified in some manner), the facts set forth in this section
are undisputed. Thus, the facts set forth herein are either undisputed or specifically identified as
disputed. In stating the facts herein, the Court often uses the language used by the party that
asserted the facts in the first instance; this helps the Court ensure that the facts as stated herein are
undisputed, even if the language used is less precise or thorough than the Court would have used
were it writing on a blank slate.
         The Court acknowledges that Defendants object to multiple paragraphs that contain more
than one (asserted) fact. It is true that L.R. 56.01 requires that parties list each fact as a separate
numbered paragraph. So Defendant certainly has a point, one that counsel should heed in the
future. However, the parties do not seem to dispute the underlying (multiple) facts contained in
any such paragraphs referred to herein, and so the Court will consider the (multiple) facts contained
in these paragraphs to be undisputed for purposes of ruling on the Motions.
         The Court also notes that Plaintiff and Defendants dispute the precise location in the record
of many of the facts included in the statement of facts. It appears that Plaintiff provided citations
that incorrectly reflected the order that the exhibits were filed on the record. In light of this, the
Court has examined the record and verified that all of the facts disputed on this basis contained in
this section can be cited to a particular exhibit which provides evidence for the statement in the
statement of facts. Where the Court has been able to so verify the facts asserted by Plaintiff, it
treats those facts as undisputed if Defendants expressly disputed only the citation and not the fact
itself. The Court has not included facts that it has determined to be unsupported by the record.
         Many of the facts are also disputed as being immaterial. The Court has not included herein
any facts it deems immaterial, except to the extent helpful to provide context to the material facts.
         Additionally, in response to facts asserted in certain paragraphs of Plaintiff’s s Statement
of Additional Facts (included in Docket No. 54-1), Defendants have neither admitted nor denied
the fact(s) itself but instead have admitted that Plaintiff testified to such fact(s). (The Court here is
not referring to instances where Defendants have admitted that Plaintiff testified to the fact(s)


                                                   2

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 2 of 54 PageID #: 909
       A. Factual Background

       Plaintiff began working at The Westin Nashville Hotel (“The Westin”)3 in

November/December 2016 and reported to Executive Steward Jamy Mathis. (Doc. No. 57 at ¶¶ 8,


asserted in a particular paragraph but nevertheless has disputed the asserted fact(s)). As Defendant
has not denied such asserted facts, the Court will treat them as admitted. The Court also
admonishes Defendants that their approach here (i.e., making half-baked admissions) is not proper;
they should either admit or deny the fact and support any denial with citation to the record. See
L.R. 56.01(c).
         Finally, Defendant NHC has also objected to several of the facts herein as containing
inadmissible hearsay. The Court will discuss this in the legal analysis section of this opinion, and
the Court has only included statements in this section that it will ultimately determine it can
consider when ruling on the Motions. Though Defendant NHC disputed many of these statements
that it regards as hearsay, the Court does not find that Defendant NHC disputes the underlying
statements themselves. To the extent that Defendant NHC did intend to make such an objection,
the Court would be unpersuaded because Defendant NHC does not cite to portions of the record
showing the statements are disputed.

3
  The parties agree that Defendant NHC owns The Westin Nashville Hotel. (Doc. No. 57 at ¶ 1).
As revealed in paragraph 1 of Docket No. 57 (which reflects Plaintiff’s additional numerated
paragraphs of additionally allegedly undisputed facts set forth in Docket Number 54-1, and
Defendant NHC’s corresponding answers thereto), Plaintiff coined the term “The Westin” as a
shorthand term for “The Nashville Westin Hotel.” (Id.) One might think, then, that Plaintiff clearly
meant for the term “The Westin” to reference (and only reference) the hotel (i.e., the physical
building). Regrettably, one would be wrong, as Plaintiff was very sloppy in her terminology,
repeatedly using the term “The Westin” to refer to some kind of entity, capable of taking various
actions (like contracting, indemnifying and investigating) that a physical structure simply cannot
take. (E.g., id. at 6, 7, 14, 29). In short, throughout Docket Number 54-1, Plaintiff refers to “The
Westin” variously as an actor and as a place, presumably conflating the physical structure of the
hotel with a legal entity. The Court can say that “The Westin” is not named a defendant to this
action. What is identified, in the case caption and introduction of the Second Amended Complaint,
as the trade name of NHC is “Westin Nashville.” Of course, that is not the same as “The Westin.”
So to the extent that—contrary to Plaintiff’s very first statement in Docket Number 54-1—The
Westin refers to an entity rather than a building, the Court cannot say what the entity is and how it
is related to Defendants. In its Reply, Defendant Wischermann understandably expresses concern
that Plaintiff is attempting to conflate both Defendants into the single entity of “The Westin.” (Doc.
No. 58 at 1, 2). Having said that, the Court notes the following undisputed facts regarding what
appears to be an entity referred to as The Westin.
         Defendant NHC entered into a management agreement with Defendant Wischermann
wherein Defendant Wischermann was appointed as Defendant NHC’s “exclusive agent” for The
Westin’s operations and management. (Id. at ¶¶ 2, 3). Under this agreement, which was in effect


                                                  3

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 3 of 54 PageID #: 910
10). As Mathis worked day shifts, Plaintiff reported to, and received direction and supervision on

her day-to-day activities from, either the Executive Chef or Antonio Johnson (a cook) when

working overnight. (Id. at ¶ 12). On December 31, 2016, Mathis extended Plaintiff an offer of

permanent employment as an overnight cleaner at The Westin, telling Plaintiff that her permanent

employment status would become official after she completed 520 hours or 90 days of work. (Id.

at ¶ 13).

        On January 9, 2017, Plaintiff worked an overnight shift at The Westin. (Id. at ¶ 16). On her

lunch break, Plaintiff went to the kitchen area to place an order with the overnight cook, Johnson.

(Id.). When she arrived at the kitchen, Plaintiff found Johnson and another employee, Jevon

Wiggins, discussing paying women for sexual favors. (Id.). Johnson then told Plaintiff that he liked

the way her lips looked and asked Plaintiff whether she knew anyone who would perform oral sex

on him in exchange for $30 or $50. (Id.). Plaintiff said that she “does not talk to or hang with

people like that.” (Id.). Johnson then asked Plaintiff how much she would charge to perform oral

sex on him.4 (Id.). Plaintiff rejected this request and took her food to the second-floor cafeteria to


during the period in which Plaintiff performed work at The Westin, all ordinary expenses, debts,
and liabilities—including liability for this legal action—are chargeable to The Westin and are the
responsibility of Defendant NHC. (Id. at ¶¶ 4, 5). The Westin and PeopleReady entered into an
Agreement to Supply Temporary Staffing on October 26, 2016, whereby The Westin was
responsible for the supervision, direction, and control of workers supplied by PeopleReady (the
Court will discuss below the confusion regarding what entity is Plaintiff’s employer). (Id. at ¶ 6).
The Westin also agreed to indemnify and hold PeopleReady harmless against claims arising under
its agreement relating to The Westin’s supervision, direction, and control of assigned employees.
(Id. at ¶ 7). Not knowing what “The Westin” even is, the Court could hardly ascribe much
significance to these facts about “The Westin.” The Court has provided the information in this
paragraph as mere background information for what it is worth, and the Court does not view such
information as material to resolving any of the claims discussed herein.
4
  Defendant Wischermann indicates in its briefing that Plaintiff was not propositioned for oral sex
in this first conversation, and instead was merely asked if she knew of anyone who would perform
oral sex. (Doc. No. 48 at 12). However, in responding to Plaintiff’s Additional Statement of
Undisputed Facts, Defendant Wischermann did not object to Plaintiff’s characterization of the


                                                  4

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 4 of 54 PageID #: 911
eat her lunch alone. (Id.). Johnson thereafter came to the second-floor cafeteria, sat directly across

from Plaintiff, and again asked Plaintiff to perform oral sex in exchange for money by asking her

to “suck his dick for $30.” (Id. at ¶ 18). Plaintiff rejected this request and left the cafeteria. (Id.).

        After this interaction, an elevator malfunction left Plaintiff stuck in the dark on an elevator

for an hour or two, causing Plaintiff to have panic and anxiety attacks. (Id. at ¶¶ 19-21). As a result

of this and her interactions with Johnson, Plaintiff went to the second-floor break room to lie down

on the floor.5 (Id.). After she returned to work, Johnson treated her in a hostile manner. (Id. at ¶

22).

        Plaintiff later spoke about Johnson’s actions with another individual, Demarco Ridley, and

he advised Plaintiff to report the incidents to Mathis. (Id. at ¶ 23). Plaintiff thereafter reported

Johnson’s statements and two solicitations for sex to Mathis on the morning of January 10, 2017

(the day after the incidents). (Id. at ¶ 24). Mathis told Plaintiff that she would convey Plaintiff’s

complaint to Human Resources and later informed Plaintiff that she had done so. (Id. at ¶ 26).

        Mikea Brown is The Westin’s Director of Human Resources. (Id. at ¶ 27). Brown testified

that on January 17, 2017, The Westin suspended Johnson pending completion of its investigation.

(Id. at ¶ 37). The investigative file included a written statement from Ridley which stated that he

received a call from Plaintiff, who was very upset because Johnson had requested that she perform


events as asking her how much she would charge for oral sex. (Doc. No. 56 at 16). It is true that
Plaintiff’s recounting of the incident in her deposition is unclear, as she does not specifically
reference being asked for oral sex in the kitchen, but then later refers to the request for oral sex in
the cafeteria as Johnson’s second request. (Doc. No. 54-10 at 19). The written statement of the
incident by Plaintiff indicates that Johnson did ask for oral sex in exchange for $30 or $50 in the
kitchen. (Doc. No. 54-9). Taking the facts in the light most favorable to Plaintiff, Plaintiff has put
evidence into the record that Johnson solicited Plaintiff for sex twice (once in the kitchen and once
in the cafeteria).
5
 Plaintiff indicated in her deposition that she was not sleeping, but instead was in a calming and
meditative state. (Doc. No. 57 at 21).

                                                    5

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 5 of 54 PageID #: 912
oral sex on him (Johnson) in exchange for $30. (Id. at ¶ 31).6 Additionally, the investigative file

included a written statement by Plaintiff detailing the incident in the kitchen and Johnson’s

subsequent request in the cafeteria for oral sex.7 (Id. at ¶¶ 33, 34). On January 23, 2017, Johnson

was issued a written warning for engaging in “inappropriate conversations in the workplace” and

was allowed to return to work. (Id. at ¶ 40).

       Plaintiff’s last day working at The Westin was on January 23, 2017. (Id. at ¶ 43). The

following day, Mathis called Plaintiff and asked her to come to The Westin for a conversation. (Id.

at ¶ 44). During this conversation, Mathis told Plaintiff: “I don’t want you to think you done

nothing wrong. Everything’s all right, but we’re going to have – [Brown] said we’re going to have

to let you go. That’s because you’re a liability.” (Id.). Mathis explained what was meant by calling

Plaintiff a “liability” and linked Plaintiff’s termination to her harassment complaint. (Id.). Plaintiff



6
  Defendant NHC asserts that factual assertions in several paragraphs of Plaintiff’s Statement of
Additional Facts “are based on hearsay.” The Court presumes that in such places, Defendant NHC
means that the deposition testimony (or written statement) cited in support of these respective
paragraphs is based on an underlying hearsay statement of a particular declarant. Defendant NHC
does not argue, however, that this particular statement of Ridley is hearsay. “If a party fails to
object before the district court to the affidavits or evidentiary materials submitted by the other
party in support of its position on summary judgment, any objections to the district court’s
consideration of such materials are deemed to have been waived . . .” Wiley v. United States, 20
F.3d 222, 226 (6th Cir. 1994); see e.g., Moore v. City of Memphis, 175 F. Supp. 3d 915, 929 (W.D.
Tenn. 2016), aff’d, 853 F.3d 866 (6th Cir. 2017) (finding hearsay objection waived when no
argument was provided); Brady v. City of Westland, 1 F. Supp. 3d 729, 732 n.3 (E.D. Mich. 2014)
(“Indeed, Plaintiff not only failed to raise any hearsay concerns or other evidentiary objections
with respect to the police reports, but she explicitly relied on the reports of the Westland officers
as the basis for her counter-statement of facts in her responses to Defendants’ motions.
Accordingly, Plaintiff is in no position to complain about the Court’s consideration of the police
reports . . .”); Fish Farms P’ship v. Winston-Weaver Co. Inc., No. 2:09-CV-163, 2012 WL
5877967, at *4 (E.D. Tenn. Nov. 20, 2012), aff’d, 531 F. App’x 711 (6th Cir. 2013) (“It is again
noted that plaintiff has made no effort to address the hearsay issue, and the issue is deemed
waived.”). The Court considers the hearsay issue waived as to those statements (including but not
limited to this statement of Ridley) with respect to which Defendant did not raise the hearsay issue.
7
 As with Ridley’s statement, Defendant has not raised the hearsay issue as to Plaintiff’s statement,
and the Court therefore finds the objection waived.
                                                   6

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 6 of 54 PageID #: 913
testified that after receiving this news she went to speak with Brown. (Id. at ¶ 45). Brown told

Plaintiff that she was fired not because of the incident with Johnson, but rather because security

footage showed Plaintiff sleeping on the floor. (Id. at ¶ 46). On the same day, The Westin informed

PeopleReady that it had decided to end Plaintiff’s employment because it was seeking to hire its

own staff. (Id. at ¶¶ 51-55).

       B. Procedural History

       Plaintiff filed the present lawsuit against Defendant NHC and PeopleReady (the temp

agency Plaintiff worked for) on January 9, 2018. (Id. at ¶ 56; Doc. No. 1). Plaintiff thereafter filed

a First Amended Complaint on February 5, 2018, removing PeopleReady as a defendant. (Doc.

No. 57 at ¶ 57; Doc. No. 7). Defendant NHC filed its Answer to the First Amended Complaint on

February 22, 2018. (Doc. No. 57 at ¶ 57; Doc. No. 8). On October 16, 2018, the Court entered an

Order granting Defendant NHC permission to file an Amended Answer. (Doc. No. 57 at ¶ 58; Doc.

No. 13). In its Amended Answer, Defendant NHC asserted that it was not the employer of the

individual who allegedly harassed Plaintiff and that “Plaintiff was employed or controlled by

People Ready [sic] and/or [Defendant] Wischermann.” (Doc. No. 54-2 at ¶ 11; Doc. No. 14).

       On January 13, 2019, Plaintiff petitioned the Court to amend her First Amended Complaint

to add Defendant Wischermann. (Doc. No. 57 at ¶ 59; Doc. No. 21). Plaintiff provided a summons

for service and informed the Court that if her request were granted promptly, “Defendant

Wishermann Partners [sic] will be served in person at its Registered Agent on Monday, January

14, 2019.” (Doc. No. 57 at ¶ 59; Doc. No. 21). The Court granted Plaintiff permission to amend

on January 30, 2019. (Doc. No. 57 at ¶ 59; Doc. No. 23). Plaintiff issued service to Defendant

Wischermann on January 31, 2019, and service was executed on February 4, 2019. (Doc. No. 57




                                                  7

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 7 of 54 PageID #: 914
at ¶ 59; Doc. No. 25). Defendant Wischermann accepted service, then filed an Answer on March

1, 2019. (Doc. No. 57 at ¶ 59; Doc. No. 32).

       The Second Amended Complaint asserts counts for i) sexual harassment in violation of the

Tennessee Human Rights Act (“THRA”), ii) sex discrimination in violation of the THRA, iii)

retaliation in violation of the THRA, and iv) violations of the Tennessee Public Protection Act

(“TPPA”).8 (Doc. No. 24).

                            SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. See id. at 248.

On the other hand, “summary judgment will not lie if the dispute about a material fact is

‘genuine[.]’” Id.

        A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Anderson, 477 U.S. at 248. A

genuine dispute of material fact exists if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Harris v. Klare, 902 F.3d 630, 634-35 (6th Cir. 2018).




8
 The Second Amended Complaint is the operative Complaint in this matter. See Parry v. Mohawk
Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000). The counts in the Second Amended
Complaint were not enumerated, and so the Court has supplied numeration.
                                                 8

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 8 of 54 PageID #: 915
        The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that demonstrate the absence of a genuine dispute over material facts.

Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the summary

judgment movant meets that burden, then in response the non-moving party must set forth specific

facts showing that there is a genuine issue for trial. Id. at 628.

        A party asserting that a fact cannot be or genuinely is disputed—i.e., a party seeking

summary judgment and a party opposing summary judgment, respectively—must support the

assertion by citing to materials in the record, including, but not limited to, depositions, documents,

affidavits or declarations. Fed. R. Civ. P. 56(c)(1)(A). In reviewing a motion for summary

judgment, this court must view the evidence in the light most favorable to the non-moving party.

Tlapanco v. Elges, 969 F.3d 638, 647 (6th Cir. 2020) (quoting Anderson, 477 U.S. at 248).

Likewise, the court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Pittman, 901 F.3d at 628. Credibility judgments and weighing of evidence are

improper. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above,

where there is a genuine dispute as to any material fact, summary judgment is not appropriate. Id.

The court determines whether sufficient evidence has been presented to make the issue of fact a

proper jury question. Id. The mere existence of a scintilla of evidence in support of the non-moving

party’s position will be insufficient to survive summary judgment; rather, there must be evidence

upon which the jury could reasonably find for the non-moving party. Rodgers v. Banks, 344 F.3d

587, 595 (6th Cir. 2003).

        On a motion for summary judgment, a party may object that the supporting materials

specified by its opponent “cannot be presented in a form that would be admissible in evidence.”

Fed. R. Civ. P. 56(c)(2). Upon such an objection, the proponent of the supporting material must



                                                   9

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 9 of 54 PageID #: 916
show that the material is admissible as presented or explain how it could be presented in a form

that would be admissible. Thomas v. Haslam, 303 F. Supp. 3d 585, 624 (M.D. Tenn. 2018);

Mangum v. Repp, 2017 WL 57792 at *5 (6th Cir. Jan. 5, 2017) (citing Fed. R. Civ. P. 56(c)

advisory committee’s note to 2010 amendment).

                                            DISCUSSION

       Each Defendant moves for summary judgment as to all claims against it. As Defendant

Wischermann’s Motion (but not Defendant NHC’s Motion) contains arguments regarding the

timeliness of the claims against it, the Court will discuss Defendant Wischermann’s Motion first.

The Court will then discuss Defendant NHC’s arguments that several relevant statements

constitute inadmissible hearsay. The Court will then discuss each claim brought in the Second

Amended Complaint in turn.

       A. Timeliness of claims against Defendant Wischermann9



9
 The undersigned will highlight a few important points regarding the terminology used herein,
by reference to something he wrote years ago:

               On the subject of limitations, courts often use language loosely,
       interchanging various terms for one another. For maximum clarity, terms must be
       defined so that important concepts are distinguishable from one another, then used
       consistently in accordance with those definitions. Herein, legal authorities will be
       paraphrased in terms of the following definitions to convey the concepts expressed
       therein, regardless of the terms used (or misused) by the authority being cited.

               As used herein, a “statute of limitations” refers to a legislative enactment,
       or codification thereof, that sets forth a limitations period. . . . A “limitations period”
       refers to the length of time-the specific number of days, months, or years-in which
       a given claim can be commenced, as set forth in a statute of limitations.
       “Limitations” [refers] to the legal doctrine whereby a plaintiff is barred from
       bringing a claim based upon the lapse of the applicable limitations period. To say
       that limitations “applies” is to say that, under limitations law, a claim is time-barred.
       “Limitations law” refers to the entire body of rules, both statutory and judge-made,
       by which courts determine whether limitations applies in a given case.



                                                   10

    Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 10 of 54 PageID #: 917
       Defendant Wischermann argues that the claims brought against it are untimely. Under

Tennessee limitations law, claims brought under the THRA and TPPA are subject to a one-year

limitations period. See Tenn. Code Ann. § 4-21-311(d) (“A civil cause of action under this section

[the THRA] shall be filed in chancery court or circuit court within one (1) year after the alleged

discriminatory practice ceases[.]”); Conley v. Yellow Freight Sys., Inc., 521 F. Supp. 2d 713, 719

(E.D. Tenn. 2007) (“Claims under the TPPA and common law claims for retaliatory discharge in

violation of public policy must be filed within one year from the date of the discriminatory act.”

(citing Stewart v. Memphis Housing Authority, 287 F.Supp.2d 853, 858 (W.D. Tenn. 2003)). The

limitations period for harassment claims begins to run when the last harassing act occurs. See

Mosby v. State Farm Mut. Auto. Ins. Co., No. 3:04-0275, 2005 WL 2600420, at *8 (M.D. Tenn.

Oct. 13, 2005). Regarding claims based on the plaintiff’s termination of employment, the

limitations period generally begins to run when a plaintiff learns of their discharge (and Plaintiff

has indicated no basis for an exception to this general rule in the present action). See Weber v.

Moses, 938 S.W.2d 387, 392-93 (Tenn. 1996).

       In the instant case, Plaintiff’s interaction with Johnson occurred on January 9, 2017, and

her assignment at The Westin was terminated on January 24, 2017. (Doc. No. 57 at ¶¶ 16, 18, 44).

Therefore, Plaintiff had until January 24, 2018, at the latest to bring her claims under the THRA

and TPPA.

       Regarding the THRA claims in particular, Defendant Wischermann argues:

              The first time that Plaintiff filed a complaint naming Defendant
       Wischermann as a defendant was 736 days after Plaintiff’s termination. The
       summons for Defendant Wischermann was issued 737 days after Plaintiff’s
       termination. Defendant Wischermann was served with the Second Amended
       Complaint 741 days after Plaintiff’s termination. Based on this, it is clear that


Eli J. Richardson, Eliminating the Limitations of Limitations Law, 29 Ariz. St. L.J. 1015, 1017–
19 (1997).
                                                11

  Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 11 of 54 PageID #: 918
        Defendant Wischermann was not sued within the one-year statute of limitations
        applicable to claims under the THRA.

               Because Plaintiff’s claims for discrimination, harassment, and retaliation
        were filed outside the THRA’s one-year statute of limitations, her claims as to
        Defendant Wischermann must be dismissed as a matter of law.

(Doc. No. 48 at 7-8). Regarding Plaintiff’s TPPA claim, Defendant Wischermann asserts:

“Plaintiff did not timely file suit against Defendant Wischermann because she did not file suit

within one year of her termination of employment. . . . Plaintiff’s Second Amended Complaint

adding Defendant Wischermann was filed on January 30, 2019, over two years after the

termination of her employment. . . . As a result, Plaintiff’s TPPA claim should be dismissed as a

matter of law.” (Id. at 8).

        In her Response, Plaintiff briefly addresses Defendant Wischermann’s limitations

argument, addressing Defendant Wischermann’s entire Memorandum in support of its Motion in

two paragraphs:

                The Westin is owned by [Defendant] NHC and [Defendant Wischermann]
        served as its exclusive agent for hotel operations and management. Plaintiff has
        contended from the outset of this case that employer liability for this action should
        be attributed to the owner of The Westin, [Defendant] NHC – who, pursuant to its
        Management Agreement with [Defendant Wischermann], accepts all liabilities for
        the actions of its exclusive agent. Virgo v. Riviera Beach, Ltd., 30 F.3d 1350, 1359-
        61 (11th Cir. 1994) (finding owner of hotel and management company to be joint
        employers). [Defendant Wischermann] was only added as a Defendant after
        [Defendant] NHC, not Plaintiff, raised an inapplicable claim [sic] comparative fault
        defense as it relates to [Defendant Wischermann], inter alia, in a late filed Amended
        Answer.

                 Candidly, Plaintiff believes [Defendant] Wischermann is correct in its claim
        that [Defendant] NHC’s tort-based affirmative defense of comparative fault is
        “legally deficient” and dreadfully misplaced in this employment action. In fact,
        because [Defendant] NHC did not seek summary judgment or dismissal regarding
        its status as an employer in this case status as a liable employer are effectively
        conceded. Thus, to the extent that [Defendant] NHC makes any claim of
        comparative fault on liability, Plaintiff believes that [Defendant] NHC is liable as
        an employer. Regarding the timeliness of the claims against [Defendant
        Wischermann], Plaintiff clearly moved to include and issue summons on

                                                 12

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 12 of 54 PageID #: 919
        [Defendant Wischermann] within the 90 days. However, the Court did not grant
        leave to Amend the Complaint to include [Defendant Wischermann] until January
        31, 2019 – at which time Plaintiff promptly served [Defendant Wischermann].
        [Defendant Wischermann] did not move to dismiss, participated in discovery and
        litigation process, and accepted service of the Complaint. Under these
        circumstances, principles of equity and discretion of the Court permit the claims
        against [Defendant Wischermann] to proceed – regardless of whether it was served
        within 90 days of the grant of [Defendant] NHC’s Amended Answer alleging
        comparative fault.

(Doc. No. 54 at 24-25).10

        Essentially, regarding the untimeliness of the claims against Defendant Wischermann,

Plaintiff asserts, without citing any legal authority, that “principles of equity and discretion of the

Court permit the claims against Wischermann Partners to proceed.” (Doc. No. 54 at 25). It is

unclear what principles of equity Plaintiff is referring to. Plaintiff has provided no argument or

doctrine applicable to this case that shows that “equity” and “discretion” indicate that the Court

should not dismiss Defendant Wischermann on the grounds that she added it to this action outside




10
   In addition to its (meritorious) argument that the claims against it are untimely, Defendant
Wischermann also argues that the doctrine of comparative fault used to make it a party in this case
is inapplicable to claims under the THRA or TPPA. (Doc. No. 48 at 8-9). As indicated in this
quotation, Plaintiff seems to agree that the doctrine of comparative fault does not apply to the case
at hand and was an inappropriate vehicle to bring Defendant Wischermann into the instant case.
The Court agrees with the parties. The Court was unable to find any legal authority supporting the
position that the doctrine of comparative fault applies to claims under the THRA or TPPA.
Additionally, the Court finds that Defendant Wischermann has accurately described the lack of
legal authority addressing the applicability of comparative fault in the related context of Title VII.
(Doc. No. 48 at 9 (citing Bell v. Am.’s Powersports, Inc., No. CIV-20-121-R, 2020 WL 2201421,
at *3 (W.D. Okla. May 6, 2020) (citing Scroggins v. State of Kans., Dept. of Human Resources,
802 F.2d 1289, 1292 n.4 (10th Cir. 1986) (characterizing as “incredible” defendant’s enumerated
defenses, including contributory negligence, to Plaintiff’s Title VII claim)); Lofton v. FTS Int’l
Mfg., LLC, No. CIV-17-242, 2017 WL 3741982, at *6 (W.D. Okla. Aug. 30, 2017)
(“[C]ontributory negligence does not apply to intentional acts of discrimination”); Doe v. Oberweis
Dairy, 456 F.3d 704, 714 (7th Cir. 2006) (“[W]e cannot find a case under Title VII in which
comparative fault was recognized as a complete or partial defense to liability.”) (parentheticals
taken from Defendant Wischermann’s Memorandum in support of its Motion)).

                                                  13

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 13 of 54 PageID #: 920
the limitations period.11 It is undisputed that Plaintiff filed her Second Amended Complaint adding

Defendant Wischermann as a Defendant 736 days after her assignment as The Westin was

terminated, 371 days after the one-year limitations period had expired. (Doc. Nos. 24, 57).

        Based on the above, the Court finds that Defendant Wischermann has shown that there is

no genuine dispute of material fact that the claims against it are untimely under the relevant

limitations period, shifting the burden to Plaintiff on this issue. Plaintiff acknowledges that her

claims fall outside of the limitations period (and does not point to any genuine dispute of material

fact on this issue), and Plaintiff’s argument regarding the applicability of “equity” and “discretion”

is unsupported by any legal authority.

        The Court will therefore grant summary judgment to Defendant Wischermann on all claims

against it.12




11
   It is unclear even what type of “equity” Plaintiff is referring to. One option would be equitable
estoppel, which “tolls the running of the statute of limitations where the defendant has ‘misled the
plaintiff into failing to file [his] action within the statutory period of limitations.’” Fahrner v. SW
Mfg., Inc., 48 S.W.3d 141, 145 (Tenn. 2001) (citation omitted); Barnes v. SRI Surgical Express,
Inc., No. 1:09-CV-204, 2010 WL 11639654, at *7 (E.D. Tenn. Dec. 13, 2010). However, this
doctrine is inapplicable in the instant case as Plaintiff has failed to show that Defendant
Wischermann misled her in some way so as to prevent the timely filing of her complaint against
it. Additionally, equitable tolling is not a recognized doctrine in Tennessee. Norton v. Everhart,
895 S.W.2d 317, 321 (Tenn. 1995); Luciano v. Randstad HR Sols. of Delaware, LP, No. 11-3095-
STA, 2012 WL 601803, at *1 (W.D. Tenn. Feb. 22, 2012). Plaintiff has not argued that this
doctrine should be used in this case, whether any of the five factors are met, or why this is the type
of “rare[]” case where equitable tolling should apply. Parks v. Fed. Exp. Corp., 1 F. App’x 273,
276 (6th Cir. 2001). Therefore, if Plaintiff was in fact referring to either of these types of “equity,”
the Court would find that they are inapplicable to this case.
12
  As Plaintiff filed only one Response to both Motions, the Court will continue to refer to the
various arguments contained in the Memorandum in support of Defendant Wischermann’s Motion.
Plaintiff responded to all of the arguments collectively in her Response, and the arguments from
Defendant Wischermann’s Memorandum are needed to identify the issues on which the burden
shifted to Plaintiff as the party opposing summary judgment.


                                                  14

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 14 of 54 PageID #: 921
        B. Hearsay Issues

        Hearsay is an out-of-court statement (excluding any statement described in Rule 801(d),

which carves out from the definition of hearsay certain kinds of statements that otherwise would

meet the definition of hearsay) offered to prove the truth of the matter asserted in the statement.

Fed. R. Evid. 801(c). And under the so-called “hearsay rule,” hearsay generally is inadmissible at

trial. Fed. R. Evid. 802. Likewise, generally, “hearsay evidence cannot be considered on a motion

for summary judgment.” Wiley v. United States, 20 F.3d 222, 226 (6th Cir. 1994). So if a party

seeking or opposing summary judgment relies on a sworn declaration or affidavit,13 or deposition

testimony, that refers to a statement that is hearsay (sometimes referred to as a “hearsay

statement”), the statement is generally inadmissible. (Likewise, if a document contains a statement

that is hearsay, that statement generally is hearsay). But of course, the hearsay rule is subject to

various exceptions prescribed in Fed. R. Evid. 803 and 804.

        Defendant NHC argues that several statements on which Plaintiff relies are hearsay: 1)

statements (mentioned in deposition testimony) made by Mathis, such as those offering Plaintiff a

job and explaining the reason for Plaintiff’s subsequent termination, 2) statements made in

conversations (mentioned in deposition testimony) between Plaintiff and Johnson regarding oral

sex, 3) statements made in an unsworn written statement provided by another employee (Jevon

Wiggins) who witnessed the conversation between Plaintiff and Johnson, and 4) statements

(mentioned in deposition testimony) by Brown explaining why Plaintiff was terminated. (Doc. No.

57; Doc. No. 59). Besides citing one general case discussing the principle that a Court cannot



13
  For summary judgment purposes, a sworn declaration or affidavit is treated like testimony given
under oath from the witness stand in open court, and so its contents are not treated as hearsay
except to the extent that its contents in turn refer to hearsay. By contrast, all contents of an unsworn
written statement, like the one made by Jevon Wiggins (Doc. No. 54-10), are treated as hearsay
(unless somehow carved out by Rule 801(d)).
                                                  15

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 15 of 54 PageID #: 922
consider hearsay evidence in ruling on a motion for summary judgment, Hoover v. Walsh, 682

F.3d 481, 491 (6th Cir. 2012), Defendant NHC makes little argument for why these statements

constitute hearsay, and more specifically, why the statements (i) meet the general definition of

hearsay and are not “carved out” of such definition under Rule 801(d); and (ii) do not fall within

any of the exceptions to the hearsay rule.

               1. Johnson’s statements

       The statements made during the conversation between Plaintiff and Johnson are not offered

for the truth of the matter asserted in the statements, but rather to show merely that the statements

were made. Blair v. Henry Filters, Inc., 505 F.3d 517, 524 (6th Cir. 2007), overruled on other

grounds, Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 179 (2009) (“[Plaintiff] offers [the

supervisor’s] April 2001 statement for that fact that it was said, not to prove that [Plaintiff] was

actually too old to work the Ford account. Accordingly, this statement is not hearsay because it is

not being offered for the truth of the matter asserted.”). For each of Johnson’s statements at issue,

Plaintiff has reason to show what Johnson said irrespective of whether Johnson made any assertion

via what he said or whether any assertion that was made was actually true. And some of Johnson’s

statements do not even constitute or include any assertion, but rather only a question or a request

(for sexual favors)—which are categorically not assertions. Therefore, the Court finds that these

statements are not hearsay and thus not subject to the hearsay rule.

               2. Mathis and Brown’s statements

       Statements made by supervisors (which, as will be discussed below, generally are relevant

when determining the existence vel non of direct evidence of discrimination because they are

supervisors’ statements) fall under the opposing party-statement exception, which provides that a

statement is not (as carved out of the definition of) hearsay when it “was made by the party’s agent



                                                 16

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 16 of 54 PageID #: 923
or employee on a matter within the scope of that relationship and while it existed.” Fed. R. Evid.

801(d)(2)(D); see e.g., Carter v. Univ. of Toledo, 349 F.3d 269, 275 (6th Cir. 2003) (“Being a

direct decision-maker, of course, constitutes strong proof that a statement was made within the

scope of employment, but the ‘scope of employment’ criterion extends beyond direct decision-

makers.”); Johnson v. United Parcel Serv., Inc., 117 F. App’x 444, 456 (6th Cir. 2004) (“The

statement was admissible under the hearsay exception for an admission by a party-opponent.”).

Mathis and Brown both appear to have been supervisors of Plaintiff acting within the scope of

their employment when they made statements regarding her hiring and firing.14 Therefore, the

Court finds that these statements fall under the party-opponent carve-out and thus are not subject

to the hearsay rule.



14
   As discussed in further detail in the Factual Background section, it appears undisputed from the
record that both Mathis and Brown participated in the decision to terminate Plaintiff. Additionally,
Mathis was apparently tasked with informing Plaintiff of her termination, and Mathis also
originally informed Plaintiff that Defendant NHC would like to hire Plaintiff on a more permanent
basis. Even if Mathis was not involved in the decision, the statement is still attributable to
Defendant NHC because she used the word “we” and indicated she had personal knowledge of the
reasons for firing Plaintiff. See e.g., Wharton v. Gorman-Rupp Co., 309 F. App’x 990, 996 (6th
Cir. 2009) (“Although the parties frame the dispositive issue as whether [the employee] was a
‘decision maker,’ and the district court found that he was not, [Plaintiff] need not rely on that
inquiry to impute [the employee’s] comments to [Defendant]. It is undisputed that [the employee]
witnessed all or most aspects of the hiring process. Again considering the evidence in the light
most favorable to [Plaintiff, the nonmovant], [the employee], as a witness with personal
knowledge, directly implicated all members of the hiring committee, including . . . the undisputed
‘decision maker,’ in alleged discriminatory conduct when he explained the hiring committee’s
decision to [Plaintiff] using the first-person plural ‘we.’” . . . Accordingly, we hold that the remarks
are properly attributable to [Defendant] at the summary judgment stage of analysis.”); Lott v.
Tradesmen Int’l, Inc., No. 5:09-CV-183-KKC, 2012 WL 2374238, at *5 (E.D. Ky. June 22, 2012)
(discussing Wharton and finding statement attributable to employer because employee was “a
witness with person knowledge of . . . reasons for terminating [the plaintiff]” and the word “we”
was used, and noting “[a]t the summary judgment stage of analysis, it is appropriate to hold [the]
remarks attributable to [employer] as direct evidence of retaliation”). None of this is to say that
Defendant NHC would not be permitted at trial to seek to convince the jury that Mathis’s statement
ultimately should not be attributed to Defendant NHC (even though there is a sufficient basis to
make such attribution for purposes of mere admissibility).

                                                  17

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 17 of 54 PageID #: 924
               3. Wiggins’s statement

        The statements in Wiggins’s (handwritten) unsworn statement, confirming that the incident

happened as Plaintiff described, obviously are offered for the truth of the matter asserted (i.e., that

the incident happened as described by Wiggins). So those statements are hearsay unless carved out

by Section 801(d). And the Court finds that the only conceivable carve-out (the one prescribed in

Fed. R. Evid. 801(d)(2)(D)) is inapplicable because it does not appear from the record that Wiggins

was a supervisor or otherwise acting in the scope of his employment in providing this unsworn

statement. See e.g., N.L.R.B. v. Sherwood Trucking Co., 775 F.2d 744, 750 (6th Cir. 1985);

Quintanilla v. AK Tube LLC, 477 F. Supp. 2d 828, 836 (N.D. Ohio 2007). And the Court is not

aware of any possible exception to the hearsay rule.

        In sum, the Court finds that it can consider the above-referenced statements made by

Johnson, Mathis, and Brown when resolving the present Motions. To the extent that Defendant

NHC has lodged a hearsay objection to an assertion contained in Wiggins’s written statement, the

Court will not consider the assertion.

        C. Sex Discrimination15

15
    Though each Defendant notes that it did not (at least primarily) employ Plaintiff, neither
Defendant argues in its memorandums in support of the motions that this fact dooms Plaintiff’s
claims against it. In fact, despite noting that it did not employ Plaintiff, Defendant Wischermann
(but not Defendant NHC) states that “[f]or the sole purpose of its Motion for Summary Judgment,
Defendant Wischermann will not contest that Plaintiff was its employee.” (Doc. No. 48 at 15 n.3).
It is unclear why Defendants noted that they were not employers, but then did not argue the legal
implications of this fact. This is perhaps because, in the related Title VII context, an entity can be
a joint employer of a plaintiff in some circumstances:
        The basis of the [joint employer] finding is simply that one employer while
        contracting in good faith with an otherwise independent company, has retained for
        itself sufficient control of the terms and conditions of employment of the employees
        who are employed by the other employer. Thus, the “joint employer” concept


                                                  18

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 18 of 54 PageID #: 925
        Both Defendants argue that Plaintiff cannot show her prima facie case for sex

discrimination under the THRA. (Doc. No. 51 at 4; Doc. No. 48 at 13). Plaintiff does not respond

to these arguments, and she does not mention her sex discrimination claim anywhere in her

Response. Therefore, the Court finds that Plaintiff has abandoned her sex discrimination claim.

See Brown v. VHS of Michigan, Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (“This Court’s

jurisprudence on abandonment of claims is clear: a plaintiff is deemed to have abandoned a claim

when a plaintiff fails to address it in response to a motion for summary judgment.”).

        As a result, the Court will grant summary judgment on Plaintiff’s sex discrimination claim

under the THRA.

        D. Retaliation

        Plaintiff brings her retaliation claims under the THRA. Such claims are subject to the same

analysis as are retaliation claims under Title VII.16 Frazier v. Phillip’s Masonry Grp., Inc., No.



        recognizes that the business entities involved are in fact separate but that they share
        or co-determine those matters governing the essential terms and conditions of
        employment.
Swallows v. Barnes & Noble Book Stores, Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997) (quoting
NLRB v. Browning–Ferris Ind. of Pennsylvania, Inc., 691 F.2d 1117, 1123 (3d Cir.1982)); see also
Faush v. Tuesday Morning, Inc., 808 F.3d 208, 215 (3d Cir. 2015) (“Two entities may be “co-
employers” or “joint employers” of one employee for purposes of Title VII.”); Daniel v. T & M
Prot. Res., Inc., 992 F. Supp. 2d 302, 313 (S.D.N.Y. 2014) (“[U]nder [the joint employer doctrine]
‘an employee, formally employed by one entity, who has been assigned to work in circumstances
that justify the conclusion that the employee is at the same time constructively employed by
another entity, may impose liability for violations of employment law on the constructive
employer, on the theory that this other entity is the employee’s joint employer.’” (quoting Arculeo
v. On–Site Sales & Mktg., LLC, 425 F.3d 193, 198 (2d Cir.2005))). In any event, Defendants have
not shifted the burden on the employment issue to Plaintiff (the non-movant) regarding any of her
claims for purposes of these Motions.
16
   The THRA provides a state remedy for sex discrimination. The statute states “[i]t is a
discriminatory practice for an employer to: (1) Fail or refuse to hire or discharge any person or


                                                  19

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 19 of 54 PageID #: 926
1:09-0022, 2010 WL 1882123, at *6 (M.D. Tenn. May 11, 2010); Pendleton v. Bob Frensley

Chrysler Jeep Dodge Ram, Inc., No. 3:14 C 02325, 2016 WL 2927983, at **3, 8, 10 (M.D. Tenn.

May 19, 2016). Thus, case law addressing such claims under Title VII is applicable here.

       Title VII makes it unlawful to retaliate against employees for engaging in protected

conduct. 42 U.S.C. § 2000e-3(a). Protected conduct includes opposing any practice made unlawful

by Title VII, or making a charge or testifying, assisting or participating in any manner in an

investigation, proceeding, or hearing under Title VII. 28 U.S.C. § 2000e-3(a). Reporting or

complaining of discrimination to management also constitutes protected conduct. Fite v. Comtide

Nashville, LLC, 686 F. Supp. 2d 735, 753 (M.D. Tenn. 2010); Pendleton, 2016 WL 2927983, at

*8. A plaintiff “‘may prove unlawful retaliation by presenting direct evidence of such retaliation

or by establishing a prima facie case under the McDonnell Douglas framework.’” Taylor v.

Geithner, 703 F.3d 328, 336 (6th Cir. 2013) (quoting Abbott v. Crown Motor Co., 348 F.3d 537,

542 (6th Cir. 2003)). This means that if there is no direct evidence of retaliation, a retaliation claim

is subject to the below-discussed McDonnell Douglas burden-shifting framework. Laster v. City

of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014).

                1. Indirect Evidence




otherwise to discriminate against an individual with respect to compensation, terms, conditions or
privileges of employment because of such individual’s race, creed, color, religion, sex, age or
national origin . . . ” Tenn. Code Ann. § 4-21-401(a)(1). Though this is a state discrimination law,
courts apply, to claim brought thereunder, the same principles they would to a claim brought under
Title VII or 42 U.S.C. § 1981. See e.g., Campbell v. Fla. Steel Corp., 919 S.W.2d 26, 31 (Tenn.
1996) (“The stated purpose and intent of the Tennessee Act is to provide for execution within
Tennessee of the policies embodied in the federal civil rights laws. Accordingly, our analysis of
the issues in this appeal is the same under both the Tennessee Human Rights Act and Title VII of
the Federal Civil Rights Act.” (internal citations omitted)). It is true that the THRA is broader than
Title VII in some respects, Walton v. Interstate Warehousing, Inc., No. 3:17-cv-1324, 2020 WL
1640440, at *5 (M.D. Tenn. Apr. 2, 2020), but not any that are relevant to the analysis in this case.
Therefore, the Court will refer primarily herein to Title VII law.
                                                  20

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 20 of 54 PageID #: 927
       The Sixth Circuit has summarized the applicability and workings of the McDonnell

Douglas burden shifting framework as follows:

               A plaintiff may show discrimination by direct evidence, or a plaintiff
       lacking direct evidence of discrimination may succeed on a Title VII claim by
       presenting indirect evidence under the framework first set forth in McDonnell
       Douglas Corp v. Green, 411 U.S. 792, 802–03, 93 S. Ct. 1817, 36 L.Ed.2d 668
       (1973).

              To succeed under the McDonnell Douglas framework, the plaintiff must
       first make out a prima facie case of discrimination by a preponderance of the
       evidence. . . . Once the plaintiff makes out a prima facie case, the burden shifts to
       the defendant “to articulate some legitimate, nondiscriminatory reason for” the
       adverse employment action. Should the defendant do so, the plaintiff then must
       prove by a preponderance of the evidence that the stated reasons were a pretext for
       discrimination.

Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d 599, 606–07 (6th Cir. 2019) (citations omitted).

       Therefore, if only indirect (and no direct) evidence is present, the plaintiff bears the burden

under McDonnell Douglas of first showing its prima facie case of discrimination. In this context,

one must keep in mind a distinction between claims of retaliation under Title VII and general

claims of discrimination under Title VII. A claim of retaliation is treated like a claim of

discrimination in that it is subject to McDonnell Douglas to the extent it is pursued under an

indirect-evidence theory. E.g., Imwalle v. Reliance Med. Prod., Inc., 515 F.3d 531, 544 (6th Cir.

2008) (“When a plaintiff presents only circumstantial evidence, we examine Title VII . . .

retaliation claims under the same McDonnell Douglas/Burdine evidentiary framework that is used

to assess claims of discrimination.”). And in this sense, courts’ discussions about McDonnell

Douglas are generally applicable to claims of retaliation even if framed in terms of discrimination;

in the McDonnell-Douglas context, retaliation is treated essentially as a specific kind of




                                                 21

  Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 21 of 54 PageID #: 928
discrimination. However, the elements to establish an indirect-evidence prima facie case are

different for a Title VII retaliation claim than for a Title VII general discrimination claim.17

        “In order to establish a prima facie case of retaliation under Title VII, an employee must

establish that (1) he or she engaged in protected activity, (2) the employer knew of the exercise of

the protected right, (3) an adverse employment action was subsequently taken against the

employee, and (4) there was a causal connection between the protected activity and the adverse

employment action.” Niswander v. Cincinnati Ins. Co., 529 F.3d 714, 720 (6th Cir. 2008). Accord

Taylor, 703 F.3d at 336 (“[Plaintiff] does not present direct evidence of retaliation, and, therefore,

she must demonstrate by a preponderance of the evidence four elements: (1) she engaged in a

protected activity under Title VII, (2) the exercise of protected rights was known by [her

supervisor], (3) [her supervisor] took [an] adverse employment action against [Plaintiff], and (4)

there was a causal connection between the adverse employment action and the protected

activity.”).18 The Sixth Circuit has noted that “the burden of establishing a prima facie case of



17
   In addition, at least one of the elements of each claim—an adverse employment action—is
analyzed differently in connection with a Title VII retaliation claim than in connection with a Title
VII general discrimination claim. See Niswander v. Cincinnati Ins. Co., 529 F.3d 714, 720 (6th
Cir. 2008) (“In contrast to Title VII’s discrimination provision, the ‘adverse employment action’
requirement in the retaliation context is not limited to an employer’s actions that affect the terms,
conditions, or status of employment, or those acts that occur in the workplace. The retaliation
provision instead protects employees from conduct that would have dissuaded a reasonable worker
from making or supporting a charge of discrimination.”) (citation and internal quotation marks
omitted).
18
   By contrast, the elements of an indirect-evidence prima facie case of general discrimination
under Title VII (stated in the masculine) are: “1) [the plaintiff] is a member of a protected class;
2) he was qualified for his job and performed it satisfactorily; 3) despite his qualifications and
performance, he suffered an adverse employment action; and 4) that he was replaced by a person
outside the protected class or was treated less favorably than a similarly situated individual outside
his protected class.” Hughes v. Gen. Motors Corp., 212 F. App’x 497, 502 (6th Cir. 2007) (quoting
Johnson v. Univ. of Cincinnati, 215 F.3d 561, 572–73 (6th Cir. 2000)). These elements would
govern Plaintiff’s claim of general sex discrimination to the extent pursued under an indirect-


                                                 22

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 22 of 54 PageID #: 929
retaliation is not onerous[.]” Hatchett, 186 F. App’x at 550 (internal quotation marks and citation

omitted).

        If and when the plaintiff establishes a prima facie case, the burden shifts to the defendant

to show some legitimate, non-discriminatory explanation for its action(s). Edgar v. JAC Prod.,

Inc., 443 F.3d 501, 508 (6th Cir. 2006).

        The Supreme Court has prudently cautioned, given the confusion sometimes discernible in

this context, “[t]he nature of the burden that shifts to the defendant should be understood in light

of the plaintiff’s ultimate and intermediate burdens.” Texas Department of Community Affairs v.

Burdine, 450 U.S. 248, 253 (1981). As the Sixth Circuit recently explained:

            Establishing a prima facie case is not difficult, and it creates a “presumption
            that the employer unlawfully discriminated against the employee.” Wixson v.
            Dowagiac Nursing Home, 87 F.3d 164, 169 (6th Cir. 1996) (quoting [Burdine,
            450 U.S. at 254]). This presumption does not shift the burden of proof, but only
            the burden of producing some evidence of permissible motive. See Burdine,
            450 U.S. at 256 n.8, 101 S. Ct. 1089.

Harris v. City of Akron, Ohio, 836 F. App’x 415, 419 (6th Cir. 2020).

        Thus, as to the existence of legitimate and non-discriminatory reasons for its actions, the

defendant bears only the burden of production and not the burden of persuasion. Garren v. CVS

Rx Servs., Inc., 482 F. Supp. 3d 705, 717 (E.D. Tenn. 2020) (citing Anthony v. BTR Auto. Sealing

Sys., Inc., 339 F.3d 506, 515 (6th Cir. 2003)).19 To meet that burden of mere production, “the



evidence theory, but these elements need not be analyzed because, as noted above, it is undisputed
that Plaintiff could not establish such a claim in any event.
19
   As suggested herein, the ultimate burden of persuading the trier of fact that the defendant
intentionally discriminated against the plaintiff remains with the plaintiff at all times, throughout
this burden shifting. Burdine, 450 U.S. at 253; Anthony, 339 F.3d at 515. The Court keeps this in
mind, albeit with the caveat that on the instant Motions it does not sit as the trier of fact but instead
concerns itself only with what a reasonable trier of fact could (or could not) find at a hypothetical
trial based on the evidence presented on these Motions. Notably, in seeking to meet its burden, the


                                                   23

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 23 of 54 PageID #: 930
defendant need not persuade the court that it was actually motivated by the proffered reason[s].”

Burdine, 450 U.S. at 254. Rather, “[i]t is sufficient if the defendant’s evidence raises a genuine

issue of fact as to whether it discriminated against the plaintiff.” Id. To raise such genuine issue,

“the defendant must clearly set forth, through the introduction of admissible evidence, the reasons

for the plaintiff’s rejection[, which] must be legally sufficient to justify a judgment for the

defendant.” Id. at 255. “The defendant only has to present [evidence of] ‘clear and reasonably

specific’ reasons that will ‘frame the factual issue with sufficient clarity so that the plaintiff will

have a full and fair opportunity to demonstrate pretext.’” Harris, 836 F. App’x at 419 (quoting

Burdine, 450 U.S. at 258).20

        If the defendant carries its burden to show a legitimate nondiscriminatory reason, then

finally the burden shifts back to the plaintiff to show that the reason offered by the defendant is a

pretext. McDonnell Douglas, 411 U.S. at 802-04 (1973); Burdine, 450 U.S. at 255. This resulting

burden is one of persuasion, and this burden of persuasion (as to pretext) at this stage “merges with

the ultimate burden of persuading the court that she has been the victim of intentional

discrimination.” Id. at 256. In other words, once the burden has shifted back to the plaintiff, the




plaintiff cannot rely purely on mere personal belief, conjecture and speculation, because they are
insufficient to support an inference of discrimination. Garren, 482 F. Supp. 3d at 717.
20
   The bracketed words added by the Court to this quote are significant; they denote the difference
between a burden (a) merely to articulate some non-discriminatory reason(s) that supposedly
motivated the employment decision, and (b) to provide some evidence that there was some non-
discriminatory reason(s). It is true that some cases use language that seemingly suggests that the
burden is the former. E.g., Redlin v. Grosse Pointe Pub. Sch. Sys., 921 F.3d at 607. But both
Burdine and Harris (which, as noted was relying on Burdine) make clear that the employer meets
its burden of production only if it presents not merely some statement of what the reason
supposedly was, but rather evidence of what the reason actually was.

                                                  24

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 24 of 54 PageID #: 931
plaintiff must show by a preponderance of the evidence21 each of two components of pretext: that

the defendant’s reasons (i) were not its true reasons and (ii) were instead actually a pretext for

discrimination. Kirilenko-Ison v. Bd. of Educ. of Danville Indep. Sch., 974 F.3d 652, 661 (6th Cir.

2020). To defeat a summary judgment motion in such circumstances, the plaintiff must produce

sufficient evidence from which the jury could reasonably reject the defendant’s explanation and

infer that the defendant intentionally discriminated against him. Braithwaite v. Tinken Co., 258

F.3d 488, 493 (6th Cir. 2001).

        An employee can show pretext “by offering evidence that (1) the employer’s stated reason

had no basis in fact, (2) the stated reason did not actually motivate the employer, or (3) the stated

reason was insufficient to warrant the adverse employment action.” Loyd v. Saint Joseph Mercy

Oakland, 766 F.3d 580, 590 (6th Cir. 2014). “Whichever method the plaintiff employs, he always

bears the burden of producing ‘sufficient evidence from which the jury could reasonably reject

[the defendants’] explanation and infer that the defendants intentionally discriminated against

him.’” Clark v. Walgreen Co., 424 F. App’x 467, 474 (6th Cir. 2011) (quoting Johnson v. Kroger

Co., 319 F.3d 858, 866 (6th Cir. 2003)).

        “The three-part test need not be applied rigidly. Rather, ‘[p]retext is a commonsense

inquiry: did the employer fire the employee for the stated reason or not?’” Blizzard v. Marion Tech.

Coll., 698 F.3d 275, 285 (6th Cir. 2012) (quoting Chen v. Dow Chem. Co., 580 F.3d 394, 400 n.4

(6th Cir. 2009)). “Ultimately the plaintiff must produce ‘sufficient evidence from which a jury

could reasonably reject [the employer’s] explanation of why it fired [or failed to rehire] her.’”

Brown v. Kelsey-Hayes Co., 814 F. App’x 72, 80 (6th Cir. 2020) (quoting Chen, 580 F.3d at 400).



21
  The “preponderance of the evidence” standard applicable here is the trial standard. At the
summary judgment stage, as suggested above, the standard is modified, such that the question
becomes whether a reasonable jury could make the required finding by a preponderance.
                                                 25

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 25 of 54 PageID #: 932
The plaintiff “must meet this evidentiary burden by a preponderance of the evidence.” Id. (citation

omitted). If the plaintiff can do so, he meets his burden of showing that the employer’s stated

reason for the allegedly discriminatory reason was not its true reason.

        But something more is required of the plaintiff. That is, the plaintiff must address the

second component of pretext, i.e., that the actual reason was discriminatory. That is, as indicated

above, “[t]o demonstrate pretext, a plaintiff must show both that the employer’s proffered reason

was not the real reason for its action, and that the employer’s real reason was unlawful.” 22 EEOC

v. Ford Motor Co., 782 F.3d 753, 767 (6th Cir. 2015) (citing St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 515 (1993),23 and Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148

(2000)).24 In other words, if the burden has shifted back to the plaintiff, the plaintiff’s trial burden



22
   The required second component seems to coalesce with the required overall showing that the
plaintiff must make to meet his or her overall burden of showing unlawful discrimination.
Presumably, this is what the Supreme Court had in mind when it stated that the plaintiff’s burden
as to pretext “merges” with the plaintiff’s overarching burden as to the discrimination claim as a
whole. Burdine, 450 U.S. at 256.
23
  One might reasonably ask whether St. Mary’s, which as noted in Ford Motor Co. required the
plaintiff to show both components, effectively overruled Burdine in one respect. Specifically, this
aspect of St. Mary’s seems in tension with Burdine’s statement that the plaintiff may meet its
burden of persuasion as to pretext “either directly by persuading the court that a discriminatory
reason more likely motivated the employer or indirectly by showing that the employer’s proffered
explanation is unworthy of credence.” Id. at 256. The dissent in St. Mary’s certainly saw the
tension. But as far as the undersigned can tell, Burdine has never been considered to have been
overruled in any respect, and certainly neither the Supreme Court nor the Sixth Circuit has shown
any compunction about citing Burdine (at least parts of Burdine other than the statement apparently
displaced by St. Mary’s as noted above) in the aftermath of St. Mary’s. The Court is confident at
the very least that the aspects of Burdine upon which the Court relies remain good law after St.
Mary’s.
24
  One might ask why it is not enough to speak simply in terms of the requirement to show that the
real reason was retaliation (the second component of pretext) without mentioning a separate
requirement to show that the real reason was not the (non-retaliatory) reason proffered by
Defendant (the first component of pretext). After all, the second seems necessarily subsumed in
the first. But the Sixth Circuit has articulated these as separate requirements that each must be
satisfied, and so the Court will proceed accordingly.
                                                  26

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 26 of 54 PageID #: 933
would be to show by a preponderance of the evidence that the defendant’s reasons were not its true

reasons and were instead actually a pretext for retaliation. Kirilenko-Ison, 974 F.3d at 661. “To

avoid summary judgment, then, the [plaintiff] must present evidence from which a reasonable jury

could find that poor performance was not the real reason that [the defendant] terminated [the

plaintiff], and that unlawful retaliation in fact was.” Ford Motor Co., 782 F.3d at 767. In some

cases, the evidence that the defendant’s proffered reason was not the proffered reason will serve

equally as evidence that the real reason was discriminatory, and vice versa. After all, evidence may

suggest that the defendant’s proffered (non-discriminatory) reason was not the real reason

precisely because it suggests that the real reason was discriminatory; likewise, evidence may

suggest that the defendant’s proffered (non-discriminatory) reason was discriminatory precisely

because it suggests that (suspiciously) the proffered reason was not the real reason. But under Sixth

Circuit law, the Court must be mindful to require evidence showing both things, even if it turns

out to all be the same evidence.

       It is worth summarizing in some detail how all of these (variously shifting and conditional)

requirements apply in the summary judgment context in particular, once the above-referenced

principles of summary judgment are applied to the unique framework of indirect-evidence cases

under McDonnell Douglas. The Sixth Circuit spoke very helpfully on this topic:

           [When a] discrimination plaintiff bases his case on indirect evidence (i.e.,
           evidence requiring inferences to reach the conclusion that the defendant
           discriminated against the plaintiff), we apply the burden-shifting framework
           first set forth in McDonnell Douglas v. Green, 411 U.S. 792, 802–05, 93 S. Ct.
           1817, 36 L.Ed.2d 668 (1973). Rowan, 360 F.3d at 547; Town v. Mich. Bell Tel.
           Co., 455 Mich. 688, 568 N.W.2d 64, 67–68 (1997). “On a motion for summary
           judgment, a district court considers whether there is sufficient evidence to
           create a genuine dispute at each stage of the McDonnell Douglas inquiry.” Cline
           v. Catholic Diocese of Toledo, 206 F.3d 651, 661 (6th Cir.2000) (applying the
           McDonnell Douglas framework to a sex-discrimination claim). Thus, the
           plaintiff must first submit evidence from which a reasonable jury could
           conclude that he or she established a prima facie case of discrimination. Monette

                                                 27

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 27 of 54 PageID #: 934
            v. Elec. Data Sys. Corp., 90 F.3d 1173, 1186 (6th Cir.1996) (applying the
            McDonnell Douglas framework to a disability-discrimination claim). The
            defendant must then offer admissible evidence of a legitimate,
            nondiscriminatory reason for its action. Id. If the defendant does so, the plaintiff
            must identify evidence from which a reasonable jury could conclude that the
            proffered reason is actually a pretext for unlawful discrimination. Id. Although
            the burdens of production shift, “[t]he ultimate burden of persuading the trier
            of fact that the defendant intentionally discriminated against the plaintiff
            remains at all times with the plaintiff.” Tex. Dep’t of Cmty. Affairs v. Burdine,
            450 U.S. 248, 253, 101 S. Ct. 1089, 67 L.Ed.2d 207 (1981).

Blair, 505 F.3d at 524.25

         In the Court’s view, what it boils down to, stated as concisely as possible (which, alas, is

not particularly concisely), is set forth in the following paragraph.

        To obtain summary judgment on Title VII or THRA claims grounded exclusively on the

so-called “indirect-evidence” theory, the defendant must either (i) show that there is no genuine

issue of material fact as to at least one of the elements of the plaintiff’s prima facie case (such that

the defendant necessarily is entitled to judgment as a matter of law based on the absence of that

element); or, failing that, (ii) (a) make an evidentiary showing26 that there was a legitimate,

nondiscriminatory reason for its alleged actions and then (b) show that there is no genuine issue

of material fact as to pretext (such that the defendant necessarily is entitled to judgment as a matter

of law based on the absence of pretext). On the other hand, the plaintiff will avoid summary


25
  Although Blair states that “the plaintiff must first submit evidence from which a reasonable jury
could conclude that he or she established a prima facie case of discrimination[,]” 505 F.3d at 524,
this is actually true only if the defendant-movant met its initial burden of showing the absence of
sufficient evidence for a jury to reach such a conclusion. See Pittman v. Experian Information
Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018) (“The moving party must demonstrate the
‘basis for its motion, and identify[ ] those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it believes
demonstrate the absence of a genuine issue of material fact.’” (quoting Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986))).
26
   To be clear, as discussed herein, the requirement here is not merely to articulate a legitimate
reason, but also to present evidence that the articulated legitimate reason was in fact the reason.


                                                  28

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 28 of 54 PageID #: 935
judgment if : (i) either (a) the defendant fails to meet its initial burden to show the lack of a genuine

issue of material fact as to any one or more elements of the plaintiff’s prima facie case, or (b) the

plaintiff presents sufficient evidence to demonstrate a genuine issue of material fact as to any

element(s) of such prima facie case as to which the defendant met its initial burden to show the

lack of a genuine issue of material fact; and (ii) either (a) the defendant cannot make an evidentiary

showing of a legitimate, nondiscriminatory reason for its alleged actions, or, if the defendant can

make such a showing, (b) the plaintiff demonstrates that there is a genuine issue of material fact

as to pretext.27

                   2. Direct Evidence

        As an alternative to indirect evidence, a plaintiff may seek to establish its case via direct

evidence. “[D]irect evidence is evidence which, if believed, ‘requires the conclusion that unlawful

discrimination was at least a motivating factor.’” Bartlik v. U.S. Dep’t of Labor, 73 F.3d 100, 103

n.5 (6th Cir. 1996) (quoting Talley v. Bravo Pitino Rest., Ltd., 61 F.3d 1241, 1248 (6th Cir. 1995)).

“Consistent with this definition, direct evidence of discrimination does not require a factfinder to

draw any inferences in order to conclude that the challenged employment action was motivated at

least in part by prejudice against members of the protected group.” Johnson v. Kroger Co., 319

F.3d 858, 865 (6th Cir. 2003). When there is direct evidence, “the existence of unlawful

discrimination is ‘patent.’” Id. “Whatever the strength of the evidence, it is not ‘direct’ evidence

if [it] admits more than one plausible interpretation, and requires a significant inference or

presumption on the part of the trier of fact.” Kocak v. Community Health Partners of Ohio, Inc.,

400 F.3d 466, 470 (6th Cir. 2005) (quoting Norbuta v. Loctite Corp., 1 Fed. Appx. 305, 313 (6th



27
  As indicated herein, a plaintiff’s requirement to show “pretext” is actually a requirement to show
not just pretext (i.e., that the claimed, bogus reason was provided to conceal the real reason) but
also to show that the real reason was of an unlawful, discriminatory nature.
                                                   29

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 29 of 54 PageID #: 936
Cir. 2001)). If an inference is required to draw from the evidence the conclusion that an employer

was animose against a protected class—for example, if an inference is required to reach the

conclusion that a comment refers to a protected class or the plaintiff’s membership in a protected

class—then the evidence is not direct evidence. Zivkovic v. Juniper Networks, Inc., 450 F. Supp.

2d 815, 825 (N.D. Ohio 2006). “[T]he evidence must establish not only that the plaintiff’s

employer was predisposed to discriminate on the basis of [race], but also that the employer acted

on that predisposition.” Hein v. All Am. Plywood Co., 232 F.3d 482, 488 (6th Cir. 2000).

          “Direct evidence of discrimination is rare because employers generally do not announce

that they are acting on prohibited grounds.” Erwin v. Potter, 79 F. App’x 893, 896–97 (6th Cir.

2003). “Circumstantial evidence, on the other hand, is proof that does not on its face establish

discriminatory animus, but does allow a factfinder to draw a reasonable inference that

discrimination occurred.” Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir.

2003). “Direct evidence and circumstantial evidence claims run on parallel tracks, and therefore

failure to sustain a claim under one framework does not undermine the other.” Erwin, 79 F. App’x

at 899.

          Unlike in indirect evidence cases, which as noted always involve the McDonnell-Douglas

framework, “[i]n direct evidence cases, once a plaintiff [via the submission of direct evidence]

shows that the prohibited classification played a motivating part in the employment decision, the

burden of both production and persuasion shifts to the employer to prove that it would have

terminated the employee even if it had not been motivated by impermissible discrimination.”

Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000); see also Norbuta v. Loctite Corp.,

1 F. App’x 305, 311–12 (6th Cir. 2001) (“If a plaintiff produces credible direct evidence of

discrimination, discriminatory animus may be at least part of an employer’s motive, and in the



                                                30

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 30 of 54 PageID #: 937
absence of [rebuttal evidence sufficient to remove any genuine issue (doubt) that the employer

would have terminated the plaintiff even absent a discriminatory motive], there exists a genuine

issue of material fact suitable for submission to the jury without further analysis by the court.”);

Weigel v. Baptist Hosp. of E. Tennessee, 302 F.3d 367, 382 (6th Cir. 2002) (“In contrast to purely

circumstantial cases of retaliation, an employee who has presented direct evidence of improper

motive does not bear the burden of disproving other possible nonretaliatory reasons for the adverse

action. Rather, the burden shifts to the employer to prove by a preponderance of the evidence that

it would have made the same decision absent the impermissible motive.”). “In particular, the

burden of persuasion stays with the plaintiff throughout the McDonnell Douglas analysis; in

contrast, the defendant in a direct evidence case has the burden to show that its stated reason for

acting against the plaintiff was not pretextual.” Erwin, 79 F. App’x at 899. In the summary

judgment (as opposed to trial) context, the defendant-movant’s burden is to remove all doubt about

pretext, i.e., remove any genuine issue of material fact as to whether it would have terminated the

plaintiff even had it not been motivated (in part) by discriminatory animus. In commenting on the

retaliation context, the Sixth Circuit has noted that “[i]n contrast to purely circumstantial cases of

retaliation, an employee who has presented direct evidence of improper motive does not bear the

burden of disproving other possible nonretaliatory reasons for the adverse action. Rather, the

burden shifts to the employer to prove by a preponderance of the evidence that it would have made

the same decision absent the impermissible motive.” Weigel, 302 F.3d at 382.

               3. Discussion of retaliation claim

       Defendant NHC focuses its argument solely on its assertion that Plaintiff has failed to raise

a genuine issue as to causation as required by the fourth and final element of an indirect-evidence




                                                 31

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 31 of 54 PageID #: 938
prima facie case for Title VII retaliation.28 (Doc. No. 51 at 9-12). The Court declines to decide

whether Defendant NHC has shifted the summary judgment burden to Plaintiff on an indirect-

evidence theory (as Defendant NHC at least attempts to do), and the Court will instead focus its

discussion on why direct evidence of discrimination is present in this case. In its Memorandum in

support of its Motion, Defendant Wischermann appears not to address Plaintiff’s THRA retaliation

claim, but rather to address only retaliation under the TPPA (discussed below). Plaintiff responds

that she has shown direct evidence of retaliation. (Doc. No. 54 at 17).

        Plaintiff has presented evidence that her supervisor, Mathis, informed her, while

terminating her, that she was a “liability.” When asked for clarification of what Mathis appeared

to mean by “liability,” Plaintiff testified that it connected back to her complaint against Johnson.




28
   The Court agrees with out-of-circuit decisions holding that, “‘[t]o meet its burden on summary
judgment, the defendant employer must show that the plaintiff will be unable to introduce either
direct evidence of a purpose to discriminate, or indirect evidence of that purpose by showing that
the proffered reason is subject to factual dispute.’” Watkins v. Nabisco Biscuit Co., 224 F. Supp.
2d 852, 862 (D.N.J. 2002) (quoting Sorba v. Pennsylvania Drilling Co., Inc., 821 F.2d 200, 203
(3d Cir. 1987)). This means that Defendant NHC bears an initial burden of showing preliminarily
(subject to Plaintiff’s rebuttal) that Plaintiff lacks direct evidence, failing which Plaintiff would
not even be required to show that it has direct evidence.
         Since Defendant NHC does not address whether Plaintiff has shown direct evidence of
retaliation, one may wonder whether Defendant NHC ever shifted the summary-judgment burden
to Plaintiff to show that she has direct evidence. Defendant NHC has raised (albeit with an
exclusive focus on the indirect-evidence version of a prima facie case) Plaintiff’s alleged inability
to show a prima facie case, and one way that Plaintiff may establish a prima facie case is through
presenting the Court with direct evidence. See e.g., Thompson v. Hendrickson USA, LLC, No. 3:20-
CV-00482, 2021 WL 848694, at *19 n.20 (M.D. Tenn. Mar. 5, 2021) (“Plaintiff might meet her
prima facie case in various ways, including via direct evidence[.]”) (Richardson, J.); Conti v. Am.
Axle & Mfg., Inc., 326 F. App’x 900, 911 (6th Cir. 2009) (“As in the direct evidence context, a
plaintiff relying on indirect evidence still must make a prima facie showing of discrimination.”).
So the Court herein is content to construe Defendant NHC’s argument as challenging Plaintiff’s
showing of a direct-evidence prima facie case as well as an indirect-evidence prima facie case.
And the Court will assume arguendo that Defendant NHC shifted the burden to show the existence
of direct evidence. But in any event, Plaintiff has shown the existence of evidence that Court deems
properly classified as direct evidence.
                                                 32

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 32 of 54 PageID #: 939
That is, in response to two separate questions in her deposition regarding her conversation with

Mathis, she testified as follows:

                When Jamey [Mathis] called me in and told me that I was a liability, that
        the investigation -- that Ms. Mikia [Brown] couldn’t decipher what was real, what
        was fake. Pretty much when she let me know everything wasn’t my fault, you know,
        what’s done in the dark shall come to light. They’re having to let me go because
        I’m a temporary worker. That’s what Mikia [] stated to Ms. Jamey: That I’m a temp
        worker, and that I can be replaced.

                 January 24th, when I came in that morning and talked to Ms. Jamey
        [Mathis], her initial conversation -- her entry to the conversation was, “I don’t want
        you to think you done nothing wrong. Everything’s all right, but we’re going to
        have -- Mikia [Brown] said we’re going to have to let you go.” And then, “That’s
        because you’re a liability.” And she proceeded to tell me about the black and white
        and the gray area, and that Ms. Mikia [Brown] felt that there was too much gray to
        decide, to pick and choose. And it was just easier to let me go, especially with me
        operating on concerns of my own, as far as working night shift, and there was no
        other position available for me. Which was contradictive, because as soon as I got
        fired, four days later was a job fair.

(Doc. No. 54-10 at 25-26).

        Then, when asked specifically about the use of the term “liability” in the conversation,

Plaintiff confirmed that that exact term was used, and further stated that Mathis explained her use

of the term as follows:

               That [the term liability] goes back to her -- Ms. Jamey [Mathis] and Mikia
        [Brown]’s conversation about my complaint. I’m a temporary worker, and he’s
        [Johnson’s] a permanent worker, which -- I am replaceable. So it was easier to let
        me go, and no harm done, than to push the envelope and open up the box.

(Id. at 25).
        The Court finds that such evidence of Mathis’ statement that Plaintiff was terminated

because she was a “liability” due to her sexual harassment complaint is direct evidence of

retaliation against Plaintiff. See e.g., Yazdian v. ConMed Endoscopic Techs., Inc., 793 F.3d 634,

648 (6th Cir. 2015) (finding direct evidence when supervisor specifically referenced protected

statements as examples of the plaintiff’s insubordination when terminating the plaintiff); Imwalle


                                                 33

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 33 of 54 PageID #: 940
v. Reliance Med. Prod., Inc., 515 F.3d 531, 544 (6th Cir. 2008) (not finding direct evidence, but

noting as an example of direct evidence of retaliation “an explicit statement from [the defendant]

that it was firing [the plaintiff] in response to his discrimination claims”); Lott v. Tradesmen Int’l,

Inc., No. 5:09-CV-183-KKC, 2012 WL 2374238, at *4 (E.D. Ky. June 22, 2012) (finding direct

evidence when the plaintiff had made a sex discrimination complaint to her employer and hired an

attorney, and when she indicated in a conversation with her supervisor that she believed the reason

for her termination was her lawsuit, her supervisor responded “pretty much”).29

        When a plaintiff shows direct evidence, the plaintiff has made out a prima facie case (but

only a prima facie case) of discrimination. Laderach v. U-Haul of Nw. Ohio, 207 F.3d 825, 830

(6th Cir. 2000) (“[D]irect evidence of discrimination merely suffices to establish a prima facie

case, which shifts the burden of production to the employer to come forward with a non-pretextual

reason for its decision[.]”) (Norris, J., concurring). In other words, the notion of a “prima facie

case” applies in the direct-evidence context as well as in indirect-evidence context, where the

actual term itself is used more frequently.30 The upshot of establishing a prima facie case in either

context is that it shifts the burden to the defendant, but the burden thus shifted is different in the

direct-evidence context than in the indirect-evidence context. Diaz v. City of Inkster, No. CIVA05-


29
   As discussed in the Factual Background section, some additional and contradictory reasons for
terminating Plaintiff also appear in the record (for sleeping on the floor and/or because The Westin
wished to hire its own staff). The Court cannot resolve a factual issue on summary judgment and
the Court must accept all facts in the light most favorable to Plaintiff.

30
  Thus, the term “prima facie case” does not necessarily refer specifically to a prima facie case in
support of an indirect-evidence theory under McDonnell Douglas, even though the Court herein,
(and the opinions it quotes) sometimes uses the term with that specific connotation in mind. One
way, among others, to distinguish a reference to a prima facie case under an indirect-evidence
theory from a reference to a prima facie case under a direct-evidence theory is that only the former
has elements; the whole idea of the latter is that when there is direct evidence of discrimination,
satisfaction of various elements is unnecessary to raise a presumption of discrimination the way it
is necessary when there is only circumstantial (indirect) evidence of discrimination.

                                                  34

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 34 of 54 PageID #: 941
CV-70423-DT, 2006 WL 2192929, at *9 (E.D. Mich. Aug. 2, 2006) (“Plaintiff’s presentation of

direct evidence means that the burden-shifting paradigm (for indirect evidence) does not apply.”).

        Where a plaintiff has shown direct evidence of retaliation, “the burden shifts to the

employer to prove by a preponderance of the evidence that it would have made the same decision

absent the impermissible motive.”31 Blair, 505 F.3d at 523; Weigel, 302 F.3d at 382. In the

summary judgment—as opposed to trial—context, the defendant-movant must show that no

reasonable jury could fail to find by a preponderance that the defendant would have made the

same decision absent the impermissible (here, retaliatory) motive. Defendant NHC has made no

argument of this nature.

        Instead, Defendant NHC has focused the entirety of its argument regarding retaliation on

Plaintiff’s alleged lack of evidence of causation required to establish a prima facie case under the

indirect-evidence framework.32 But a challenge to the Plaintiff’s ability to show causation as part

of her prima facie case is simply inapplicable where there is direct evidence of retaliation—which,

as indicated above, by itself suffices to establish a prima facie case (because, among other reasons,

it necessarily raises a presumption of causation). True, the presumption can be rebutted by the

defendant. Here, however, Defendant NHC has not even undertaken to show what is specifically

required to rebut the presumptive showing of causation in a direct-evidence case: that Defendant

NHC would have terminated Plaintiff even absent a discriminatory motive. And Defendant



31
  This one-step, uni-directional burden-shifting is not the potentially two-step and bi-directional
burden-shifting prescribed by McDonnell Douglas, but it is a kind of burden-shifting nonetheless.
32
   Defendant does argue, in connection with its discussion of the TPPA claim, that Plaintiff was
fired for sleeping on the floor during her shift. (Doc. No. 51 at 15). However, Defendant does not
argue (or at all attempt to carry its burden) in its retaliation section or otherwise explain how it
would have made the same decision absent the apparent motivation that it found Plaintiff to be a
“liability.”


                                                 35

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 35 of 54 PageID #: 942
certainly has not met its burden to show that a reasonable jury would have to find, rather than

merely could find, that Plaintiff would have been terminated even absent a discriminatory (i.e.,

retaliatory) motive. Therefore, the Court finds that Plaintiff has shown direct evidence of

retaliation sufficient to survive summary judgment on Plaintiff’s retaliation claim, and it need not

consider the indirect-evidence theory and the McDonnell Douglas burden shifting framework. See

e.g., Wiegel, 302 F.3d 367 at 381–82 (“It is well settled that if a plaintiff presents direct evidence

of discrimination, she need not proceed under the McDonnell Douglas formula.” (citation

omitted)); Hicks v. U.S. Off. of Pers. Mgmt., No. 2:05CV100, 2006 WL 8441765, at *2 (S.D. Ohio

June 20, 2006) (“In a case alleging employment discrimination in violation of Title VII, a plaintiff

can withstand a motion for summary judgment either by presenting direct evidence of

discrimination or circumstantial evidence from which a jury may infer a discriminatory motive.”)

(emphasis added).

       E. Hostile work environment

       Plaintiff brings her hostile work environment claim under the THRA and bases it on alleged

sexual harassment. Hostile work environment claims that are based on sexual harassment are

analyzed under the same framework whether brought under the THRA or brought under Title VII.

Theus v. GlaxoSmithKline, 452 F. App’x 596, 600 (6th Cir. 2011); Austin v. Alexander, 439 F.

Supp. 3d 1019, 1024 (M.D. Tenn. 2020); Allen v. Cumberland Med. Ctr., Inc., No. 2:10-CV-0045,

2010 WL 3825667, at *3 (M.D. Tenn. Sept. 24, 2010). Thus, case law addressing such claims

under Title VII is applicable here.

       Plaintiff must establish five elements for a hostile work environment claim based on sexual

harassment: “(1) that she was a member of a protected class; (2) that she was subjected to

unwelcome sexual harassment; (3) that the harassment was based on sex; (4) that the harassment



                                                 36

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 36 of 54 PageID #: 943
unreasonably interfered with her work performance by creating a hostile, offensive, or intimidating

work environment; and (5) that there is a basis for employer liability.” Thornton v. Fed. Express

Corp., 530 F.3d 451, 455 (6th Cir. 2008); see also Hafford v. Seidner, 183 F.3d 506, 512 (6th Cir.

1999).33 “When the workplace is permeated with discriminatory [meaning, in the context of sexual

harassment, sexual or gender-based] intimidation, ridicule, and insult, that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment, Title VII is violated.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (internal

quotation marks and citations omitted).34 “Whether conduct is severe or pervasive is

‘quintessentially a question of fact.’” Jordan v. City of Cleveland, 464 F.3d 584, 597 (6th Cir.

2006) (O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d 1093, 1098 (10th Cir. 1999)). The fact-

intensive nature typically makes “the severity and pervasiveness evaluation . . . particularly

unsuited for summary judgment.” O’Shea, 185 F.3d at 1098.

        The harassment must be both objectively and subjectively offensive to constitute a Title

VII violation. Id. at 21-22. When looking at a hostile work environment claim, a court should

employ a totality of the circumstances test. Williams v. Gen. Motors Corp., 187 F.3d 553, 562 (6th

Cir. 1999) (discussing Harris). “A court determines whether a hostile work environment has been



33
   There is an affirmative defense available to a defendant when they have taken reasonable care
to prevent and to correct harassment and the plaintiff did not avail themselves of the employer’s
procedures to address harassment. Johnson v. United Parcel Serv., Inc., 117 F. App’x 444, 452
(6th Cir. 2004). However, Defendant NHC in this case has not raised this affirmative defense. The
Court therefore will not consider it.
34
   The Court notes that, though at times the opinions cited herein refer to “severity and
pervasiveness,” a plaintiff is only required to show “severity or pervasiveness.” Berryman v.
SuperValu Holdings, Inc., 669 F.3d 714, 717 n.2 (6th Cir. 2012) (discussing the confusion in the
case law and stating that “a disjunctive test, i.e., ‘severe or pervasive,’ is proper”). Thus, conduct
that is either severe or pervasive is sufficient to satisfy the relevant prong of Plaintiff’s prima facie
case. The parties seem to agree that the conduct, which occurred over the course of one evening,
was not pervasive, and focus their analyses on whether the conduct was severe.
                                                   37

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 37 of 54 PageID #: 944
created ‘by looking at all the circumstances . . . includ[ing] the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.’” Bradley

v. Arwood, 705 F. App’x 411, 422 (6th Cir. 2017) (quoting Harris, 510 U.S. at 23).

        Each Defendant argues in its memorandums that Plaintiff cannot show that the working

environment was sufficiently severe or pervasive to constitute a hostile work environment. (Doc.

No. 51 at 9; Doc. No. 48 at 13). Defendants argue that the facts of this case are more akin to

“teasing” or “offhand comments” instead of severe or pervasive conduct. (Doc. No. 51 at 9; Doc.

No. 48 at 13). Thus, Defendants argue that, as a matter of law, the conduct Plaintiff complains of

cannot be “severe or pervasive.” Plaintiff responds that the conduct in this case was sufficient to

be “severe” for purposes of establishing a hostile work environment. (Doc. No. 54 at 12).

        A district court in this circuit has explained that the Sixth Circuit declines to find isolated

incidents sufficient to constitute a “severe” hostile work environment, unless those isolated

incidents rise to the level of rape or assault:35

               It is well established that “acts of touching and unwelcome physical
        contact . . . establish an element of physical invasion . . . [that] is more severe than
        harassing comments alone.” Hawkins, 517 F.3d at 333–35. And that these acts, on


35
   Additionally, “[t]hose cases in which the sexually harassing conduct consisted of a single minor
incident of offensive touching have uniformly concluded that such an incident is not sufficiently
severe to give rise to a hostile work environment.” Carter v. Youth Opportunity Invs., LLC, No.
3:19-CV-0177, 2019 WL 1491739, at *3 (M.D. Tenn. Apr. 4, 2019) (collecting Sixth Circuit
cases); Stanley v. U.S. Enrichment Corp., No. 2:07-CV-656, 2009 WL 88623, at *3 (S.D. Ohio
Jan. 12, 2009) (“Defendant correctly notes that Plaintiff’s isolated incident of allegedly being
sexually assaulted once does not rise to the level of objectively severe and pervasive harassment
that affected the terms, conditions, or privileges of her employment.”); Mann v. Navicor Grp.,
LLC, 488 F. App’x 994, 1000 (6th Cir. 2012) (“[Plaintiff] complains about four discrete and
isolated incidents, only one of which involved any physical contact. This evidence is insufficient
to establish [Plaintiff’s] claim.”); Scarborough v. Brown Grp., Inc., 972 F. Supp. 1112, 1119 (W.D.
Tenn. 1997) (granting summary judgment when plaintiff only pointed to one incident of her
posterior being touched or grabbed).


                                                    38

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 38 of 54 PageID #: 945
   their own, can often form the basis for a hostile work environment claim. Jackson
   v. Cty. of Racine, 474 F.3d 493, 499 (7th Cir. 2007) (“One instance of conduct that
   is sufficiently severe may be enough.”). The Seventh Circuit has described the
   severity of sexual harassment as falling on a spectrum:

          On one side lie sexual assaults; other physical contact, whether
          amorous or hostile, for which there is no consent express or implied;
          uninvited sexual solicitations; intimidating words or acts; obscene
          language or gestures; pornographic pictures. On the other side lies
          the occasional vulgar banter, tinged with sexual innuendo, of coarse
          or boorish workers.

   Baskerville v. Culligan, Int’l, 50 F.3d 428, 430 (7th Cir. 1995) (internal citations
   omitted).

           The Sixth Circuit has declined to find isolated incidents severe enough to
   create a hostile work environment except for in cases of “extreme incidents such as
   rape or sexual assault.” Kalich v. AT&T Mobility, LLC, 679 F.3d 464, 474 (6th Cir.
   2012); Carter v. Youth Opportunity Invs., LLC, No. 3:19-cv-0177, 2019 WL
   1491739, at *3 (M.D. Tenn. Apr. 4, 2019) (“In the Sixth Circuit, a single act of
   sexual assault may give rise to an actionable claim for the creation of a sex-based
   hostile work environment.”). Here, Plaintiff’s allegations as to Bob and Larry fall
   into the category of vulgar banter. As to Joe, she alleges two incidents that Joe
   masturbated while she was on the phone with him. Joe’s alleged conduct does not
   parallel sexual assault. And even if the Court found that the acts complained of
   were similar in nature to instances of unwanted physical contact, the case law does
   not support a finding of hostile work environment based on only two such instances,
   even coupled with a few sexually suggestive comments from other individuals
   aimed at Plaintiff during the same timeframe. Compare Bowman, 220 F.3d at 459,
   464 (finding the claims insufficiently severe or pervasive where the plaintiff alleged
   that his supervisor had rubbed his shoulder once and “grabbed his buttocks” on
   another occasion, even considered in conjunction with a handful of sexually
   suggestive comments by the supervisor); Burnett v. Tyco Corp., 203 F.3d 980, 981,
   984–85 (6th Cir. 2000) (finding that the conduct alleged was not sufficiently severe
   or pervasive where the plaintiff alleged that her supervisor “placed a pack of
   cigarettes containing a lighter inside [the plaintiff’s] tank top and brassiere strap,”
   leaving her “stunned, shocked, and exposed”); Moorer v. Summit Cty. Dep’t of Job
   & Family Servs., No. 5:10CV457, 2011 WL 2746098, at *1, 6 (N.D. Ohio July 14,
   2011) (dismissing hostile work environment claim on the basis that the alleged
   conduct was not sufficiently severe or pervasive even where the plaintiff’s
   supervisor “smacked her on the rear end” and had “made comments and unwanted
   advances of a sexual nature toward Plaintiff for several months preceding this
   incident”) with Hawkins, 517 F.3d at 334–35 (finding a prima facie case of hostile
   work environment where the male supervisor made continual requests for oral sex,
   regularly rubbed against the plaintiff with his private parts, and touched or grabbed
   her “every time” they worked together).

                                             39

Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 39 of 54 PageID #: 946
Breeden v. Frank Brunckhorst Co., LLC, No. 2:19-CV-5515, 2020 WL 3574685, at *5–6 (S.D.

Ohio July 1, 2020), appeal dismissed, No. 20-3803, 2020 WL 8262176 (6th Cir. Oct. 30, 2020);

see also Fisher v. Fuyao Glass Am., Inc., No. 3:18-CV-405, 2020 WL 59632, at *4 (S.D. Ohio

Jan. 6, 2020); Bazemore v. Performance Food Grp., Inc., 478 S.W.3d 628, 636 (Tenn. Ct. App.

2015).

         In one particularly relevant Sixth Circuit case, an individual with supervisory authority

over the plaintiff propositioned the plaintiff for sex, offering her a better performance review if

she performed sexual favors (in addition to other inappropriate conduct). Morris v. Oldham Cty.

Fiscal Ct., 201 F.3d 784, 787 (6th Cir. 2000). In that case, the Sixth Circuit found that:

                 We hold that, under these facts, [the plaintiff] cannot establish that she was
         subjected to a hostile working environment. The sum total of [the supervisor’s]
         actions that can be considered “because of sex” are: (1) several dirty jokes he told
         in plaintiff’s presence; (2) his alleged verbal sexual advance related to plaintiff’s
         evaluation; (3) his one-time reference to plaintiff as “Hot Lips”; and (4) his isolated
         comments about plaintiff’s state of dress. Although [the supervisor’s] purported
         sexual advance was truly offensive, it was the only advance that [the supervisor]
         allegedly made. Most of [the supervisor’s] jokes were not aimed at the plaintiff,
         and that fact can be relied upon as part of a court’s conclusion that a defendant’s
         conduct was not severe enough to create an objectively hostile environment [The
         supervisor’s] behavior seems to have consisted of the kind of simple teasing,
         offhand comments, and isolated incidents that Faragher made clear did not amount
         to discriminatory changes in the terms and conditions of a plaintiff’s employment.

Id. at 790 (finding no sexual harassment, but finding genuine dispute of material fact as to

retaliatory harassment) (citation omitted).

         Additionally, many cases outside this circuit have specifically found that requests for sex

in one or a few instances are not “severe” for purposes of a hostile work environment claim.36



36
  It is true that, as the Seventh Circuit case quoted in Breeden notes, courts often state in dicta that
“sexual solicitations” fall on the side of severe conduct. See e.g., Redd v. New York Div. of Parole,
678 F.3d 166, 177 (2d Cir. 2012). However, Plaintiff has cited (and the Court is aware of) no


                                                   40

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 40 of 54 PageID #: 947
McCain v. CCA of Tennessee, Inc., 254 F. Supp. 2d 115, 121 (D.D.C. 2003) (two requests by

supervisor for plaintiff to visit him at his hotel not sufficient for hostile work environment claim);

Russ v. Van Scoyoc Assocs., Inc., 122 F. Supp. 2d 29, 31 (D.D.C. 2000) (comments in single

incident by vice president of a sexual nature, including that he wanted to have sex with female

employee and perform oral sex on her, were not sufficient for hostile work environment claim);

Durkin v. City of Chicago, 199 F. Supp. 2d 836, 850 (N.D. Ill. 2002), aff’d, 341 F.3d 606 (7th Cir.

2003) (finding conduct not severe when classmate at the police academy showed plaintiff his

genitalia, urinated, and stated “suck this” in one incident); Jones v. Clinton, 990 F. Supp. 657, 675

(E.D. Ark.), appeal dismissed and remanded, 138 F.3d 758 (8th Cir. 1998) (finding conduct not

severe when governor exposed his genitalia in a hotel room and asked the plaintiff to “kiss it”).37

This case law strongly appears to apply to Johnson’s alleged conduct, since it involved only two

solicitations for sex made over a very short time span. Therefore, the burden has shifted to Plaintiff

to show that there actually is a genuine dispute of material fact regarding whether the conduct is

“severe or pervasive.”

        Plaintiff points the Court to a Seventh Circuit case, Quantock v. Shared Mktg. Servs., Inc.,

312 F.3d 899 (7th Cir. 2002), for the proposition that “[u]nder similar facts, federal courts have

held that ‘outright solicitations’ for sex directly to a plaintiff are sufficiently severe to satisfy this

element.” (Doc. No. 54 at 14). In addition to not being binding on this Court, this case is




authority indicating that one or two solicitations are sufficient to constitute severe conduct for
purposes of a hostile work environment claim based on sexual harassment.
37
  In a related context, courts have also found that one or a few instances of asking a plaintiff about
rumors that they are a prostitute or participating in a prostitution ring were not severe. Pryor v.
United Airlines, Inc., 14 F. Supp. 3d 711, 720 (E.D. Va. 2014), vacated and remanded sub nom.
on other grounds Pryor v. United Air Lines, Inc., 791 F.3d 488 (4th Cir. 2015); Johnson v. United
Airlines, Inc., No. 1:13-CV-00113, 2013 WL 3990789, at *5 (E.D. Va. Aug. 2, 2013).
                                                   41

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 41 of 54 PageID #: 948
distinguishable. Quantock involved a supervisor who asked the plaintiff for three different kinds

of sex during a meeting, and the supervisor had previously (a few years before) groped the

plaintiff’s breasts and forcibly kissed the plaintiff. Quantock, 312 F.3d at 902-03. The appellate

court found that the plaintiff had satisfied her prima facie case for a hostile work environment

based on sexual harassment, explaining that:

               In determining whether conduct is “severe or pervasive” enough to alter the
       conditions of employment, we look at “the totality of the circumstances,
       including . . . the ‘frequency of the discriminatory conduct, its severity, whether it
       is physically threatening or humiliating or a mere offensive utterance; and whether
       it unreasonably interferes with an employee’s work performance.’ ” Murray v.
       Chicago Transit Authority, 252 F.3d 880, 889 (7th Cir. 2001). Though infrequent,
       [the supervisor’s] alleged outright solicitation of numerous sex acts from [Plaintiff]
       is considerably more “severe” than the type of “occasional vulgar banter, tinged
       with sexual innuendo” that has previously been deemed to fall short of the hostile
       workplace standard. See, e.g., McKenzie v. Ill. Dep’t of Transp., 92 F.3d 473, 480
       (7th Cir. 1996) (finding that three “sexually suggestive” comments by a co-worker
       did not “unreasonably interfere [ ]” with the plaintiff's working environment).
       Given that [the supervisor] made his repeated requests for sex directly to [Plaintiff],
       see Patt v. Family Health Sys., Inc., 280 F.3d 749, 754 (7th Cir.2002) (sexual
       innuendo not “severe” because made out of the presence of the claimant), and in
       light of [Plaintiff’s] significant position of authority at the company and the close
       working quarters within which he and [Plaintiff] worked, a reasonable jury could
       find the sexual propositions sufficiently “severe,” as an objective matter, to alter
       the terms of [Plaintiff’s] employment.

Id. at 904. Quantock has several distinguishing features from the case at hand. Unlike Quantock,

Plaintiff in this case was not harassed by an individual with a “significant position of authority at

the company.” Johnson was a cook who occasionally gave instructions to Plaintiff, but there is no

indication that he was her supervisor or that he held a “significant position of authority” over her.

There is likewise no indication that Plaintiff and Johnson worked in “close working quarters.”

Finally, Plaintiff has not alleged any offensive or inappropriate touching by Johnson or harassment

that occurred on multiple occasions over a sustained period of time. Therefore, the Court is not

persuaded by Plaintiff’s reliance on Quantock.



                                                 42

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 42 of 54 PageID #: 949
          Additionally, Plaintiff cites several cases for the proposition that “[o]vert verbal

propositions for sex have consistently been held to be severe and far beyond off-color jokes,

innuendo, or merely offensive utterances.” (Doc. No. 54 at 15). These cases are also

distinguishable because they all involved instances of physical contact or repeated incidents of

harassment. Ellsworth v. Pot Luck Enterprises, Inc., 624 F. Supp. 2d 868, 879 (M.D. Tenn. 2009)

(discussing a Sixth Circuit opinion where the court found fifteen incidents of sexual harassment—

including the use of the word “slut,” a sexual invitation, and physical contact—to be sufficient to

create a genuine dispute of material fact regarding a hostile work environment claim, and denying

summary judgment when the plaintiff had received between six and eight propositions for sex over

a six-month period and been subject to speculation about his genitalia and sexual performance

(discussing Williams v. General Motors Corp., 187 F.3d 553, 559, 563 (6th Cir. 1999))); Vanover

v. White, No. 3:07-CV-15, 2008 WL 2713711, at *9 (E.D. Tenn. July 10, 2008) (denying summary

judgment where, in addition to some less overt conduct, the defendant “(1) licked his lips at

Plaintiff; (2) whistled at her; (3) grabbed himself; (4) asked to see Plaintiff’s breasts; (5) made a

gesture with his hands and tongue toward Plaintiff; (6) made repeated phone calls to her cell phone

during work hours asking her to go out with him; (7) exposed his penis to Plaintiff; (8) sent a

sexually suggestive note to the Plaintiff; and ([9]) made other sexually explicit comments.”);

Deprey v. FedEx Freight, Inc., No. 3:18-CV-102-MPS, 2020 WL 1702335, at *6 (D. Conn. Apr.

8, 2020) (finding repeated comments that were explicit and directed at the plaintiff, including

threats, a slur, and questions about sucking male genitalia, to be severe).38


38
     Plaintiff’s Response also argues that:

          Very frankly, Mr. Johnson’s conduct was particularly insulting and humiliating
          because Plaintiff’s dignity was impugned by being treated as if she was a cheap
          prostitute. Considering Antonio ‘Big T’ Johnson’s large physical size and stature


                                                 43

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 43 of 54 PageID #: 950
        As discussed in more detail in the Factual Background section, in this case, on one occasion

Plaintiff was asked by Johnson while in the kitchen how much she would charge to perform oral

sex on him. Plaintiff then went to the cafeteria to eat her food, and Johnson again asked her to

perform oral sex in exchange for money.39 There is no evidence in the record indicating that

Johnson exercised significant authority over Plaintiff,40 that Johnson was actually authorized by

his employer to exercise significant (or even any) authority over Plaintiff, 41 that they worked in


        over plaintiff, his pseudo supervisory role on the overnight shift, and the close
        working quarters at the hotel, “a reasonable jury could find the sexual propositions
        sufficiently ‘severe,’ as an objective matter, to alter the terms of [Ms. Grizzard’s]
        employment” as a matter of law.

(Doc. No. 54 at 15-16 (citation omitted)). Defendant NHC notes in its Reply that the statements
regarding Johnson’s physical size are unsupported by the record. The Court will therefore not
consider Johnson’s size when considering the statements, as they are unsupported by the record.
39
    The parties quibble in briefing over Johnson’s comments constituted technically two
solicitations for sex, or essentially one conversation which contained two solicitations for sex.
(Doc. No. 54 at 14). Regardless, the Court would not find the conduct sufficient to constitute
“severe” harassment. Neither party has pointed the Court to any case law indicating that two
solicitations for sex, as opposed to one, makes a difference under the law. As noted, the Court is
aware of case law indicating that one or a few solicitations for sex is insufficient to constitute
“severe” conduct. Taking the facts in the light most favorable to Plaintiff, the Court herein has
phrased the events of the evening as two solicitations for sex, instead of one conversation.
However, the Court notes that, even if one considers these to be two solicitations for sex, they all
occurred in the same evening during the same shift.
40
  Plaintiff occasionally took instructions from Johnson while working the nightshift. Even if one
assumes that Johnson actually had the authority to give Plaintiff instructions on some occasions,
that by itself does not reflect what the Court believes could be deemed “significant” authority, and
there is no evidence that Johnson had any other authority over Plaintiff (significant or otherwise).
Plaintiff does not seem to argue that Johnson was her supervisor, instead characterizing his role as
“pseudo supervisory.” (Doc. No. 54 at 15-16).
41
   Plaintiff also asserts that “it would be wrong to assess the totality of circumstances without
considering the subsequent retaliatory acts targeted a [sic] Plaintiff as a direct result of reporting
the harassment and solicitation.” (Doc. No. 54 at 15). The first case cited for this proposition,
Navarro-Terran v. Embrace Aircraft Maintenance Services, 184 F. Supp. 3d 612 (2016), contains
no pinpoint cite and does not appear to be relevant to Plaintiff’s proposition. Plaintiff is correct
that the Sixth Circuit has said that “[i]n considering the totality of the circumstances, we are not to


                                                  44

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 44 of 54 PageID #: 951
close quarters, or that Johnson at any time touched or threatened Plaintiff. There is no evidence

that Johnson propositioned Plaintiff on any occasion other than in the kitchen and in the cafeteria

over the course of one evening. Therefore, the Court finds that Johnson’s conduct does not

constitute “severe” conduct for purposes of a hostile work environment claim based on sexual

harassment.

       To be clear, the Court does not deny that the conduct of which Plaintiff complained is not

objectively offensive or in serious breach of prevailing standards of decency. But that does not

mean it results in liability under the THRA. See e.g, Wathen v. Gen. Elec. Co., 115 F.3d 400, 402

(6th Cir. 1997) (finding no liability under Title VII even though “the conduct alleged . . . was crude

and offensive, and not to be tolerated in the workplace”); Ford v. Chad Youth Enhancement Ctr.,

No. 3:08-CV-635, 2010 WL 1177334, at *11 (M.D. Tenn. Mar. 24, 2010) (“Title VII does not

extend to [mere] offensive conduct nor establish a code of civility for co-employees.”). The Court’s

role is not to judge whether the alleged conduct at issue is reprehensible, but rather to determine

whether Plaintiff has raised a genuine issue of material fact. The Court’s role here is to determine

whether Plaintiff has been able to raise a genuine issue as to whether it is “pervasive or severe.”




disaggregate the various retaliatory incidents that the plaintiff claims; this would inappropriately
rob them of their cumulative effect.” Broska v. Henderson, 70 F. App’x 262, 269 (6th Cir. 2003).
Though this is an accurate quotation from the Sixth Circuit, the Sixth Circuit was explaining the
standard for a case where the plaintiff brought a claim for retaliatory harassment. Plaintiff here has
not brought such a claim and has instead brought a claim for sexual harassment. Additionally, the
Court notes that in Morris (discussed at length above and relied on extensively in Broska), the
Sixth Circuit did consider the facts that supported sexual harassment separately from the facts that
supported retaliatory harassment. Morris v. Oldham Cty. Fiscal Ct., 201 F.3d 784 (6th Cir. 2000).
Even assuming that Plaintiff can rely on her termination as part of her sexual harassment claim
(the Court is unsure why Plaintiff refers to multiple “retaliatory acts,” when it seems she is only
pointing to her termination), Plaintiff has not explained how this single additional event would
make the conduct she faced severe or pervasive. Therefore, the Court is unpersuaded by this
argument in Plaintiff’s Response.
                                                 45

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 45 of 54 PageID #: 952
Because the Court finds that Plaintiff has not done so, the Court will grant summary judgment to

Defendant NHC on Plaintiff’s claim for hostile work environment due to sexual harassment.42

        F. TPPA claim

        A claim under the TPPA contains four elements: “(1) the plaintiff was an employee of the

defendant; (2) the plaintiff refused to participate in or remain silent about illegal activity; (3) the

defendant employer discharged or terminated the plaintiff’s employment; and (4) the defendant

terminated the plaintiff’s employment solely for the plaintiff’s refusal to participate in or remain

silent about the illegal activity.” Id. “[T]he plaintiff has indeed a formidable burden in establishing

elements two and four of the cause of action.” Sanders v. Henry Cty., No.

W200801832COAR3CV, 2009 WL 1065916, at *6 (Tenn. Ct. App. Apr. 21, 2009) (quoting Hill

v. Perrigo of Tennessee, No. M2000-02452-COA-R3CV, 2001 WL 694479, at *5 (Tenn. Ct. App.

June 21, 2001)).

        The Tennessee Supreme Court has explained:




42
   The Sixth Circuit has held that “[t]he McDonnell Douglas burden-shifting approach also applies
to hostile-work-environment claims.” Clay v. United Parcel Serv., Inc., 501 F.3d 695, 706 (6th
Cir. 2007). This holding seems debatable insofar as McDonnell-Douglas burden-shifting is geared
towards exploring an employer’s reasons for making a particular decision (taking a particular
adverse employment action), as opposed to the employer’s reasons for merely allowing certain
actions to occur. A claim of hostile work environment does not require (and often would not
involve) any decision by the employer as such; the wrongful conduct underlying a claim of hostile
work environment thus could be unrelated to the kind of employer decision-making that
McDonnell-Douglas seems concerned with. For example, such a claim could be premised on
alleged repeated and persistent inappropriate touching of the plaintiff by a co-employee which the
employer knew about but failed to stop; in such a case, it seems strange to ask whether the
employer had a legitimate and non-discriminatory reason for such failure, because the failure
arguably did not involve any decision at all and, if it did, would quite obviously not be justified by
some legitimate reason. So in some contexts, the Sixth Circuit rule may be difficult, and seem a
touch non-sensical, to apply. But the undersigned of course recognizes this as binding precedent.
        In any event, in the instant case, burden-shifting never commences under McDonnell-
Douglas because, as noted above, Plaintiff has failed to establish that a reasonable jury could find
that she has met her prima facie case of hostile work environment.
                                                  46

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 46 of 54 PageID #: 953
                While the TPPA is sometimes referred to as Tennessee’s “Whistleblower
       Act,” this informal name somewhat oversimplifies the Act, in that the TPPA
       “includes both (1) discharge in retaliation for refusing to remain silent about illegal
       activities, usually referred to as ‘whistleblowing,’ and (2) discharge in retaliation
       for refusing to participate in illegal activities. The claims are similar but distinct.”
       VanCleave, 2009 WL 3518211, at *7 & n.3. As explained in VanCleave:

                       For both types of retaliatory discharge, the plaintiff must
               show that he was employed by the defendant and that he was
               discharged. In a whistleblowing claim, the plaintiff must show that
               he refused to remain silent about his employer’s illegal activities,
               and the requisite causal relationship between his refusal to remain
               silent and his discharge. In a refusal-to-participate claim, the
               plaintiff must show that he refused to participate in illegal activities
               and the requisite causal relationship between his refusal to
               participate and his discharge.

       Id. at *8 (citation and footnotes omitted); see Webb v. Nashville Area Habitat for
       Humanity, Inc., 346 S.W.3d 422, 437–38 (Tenn. 2011); Sykes v. Chattanooga
       Hous. Auth., 343 S.W.3d 18, 27 (Tenn. 2011).

Williams v. City of Burns, 465 S.W.3d 96, 110 (Tenn. 2015). Though unclear, Plaintiff appears to

bring a whistleblower claim (instead of a refusal-to-participate claim). (Doc. No. 54 at 24

(referencing “Plaintiff’s decision to speak out”); Doc. No. 24 at 8 (referencing Plaintiff “speaking

out about illegal activity”)). In any event, both types of TPPA claim require an illegal activity.

Defendant Wischermann argues that this claim should fail because the underlying conduct of

which Plaintiff complains does not constitute illegal activity. (Doc. No. 48 at 14).

       Under the TPPA, “illegal activities” are defined as “activities that are in violation of the

criminal or civil code of this state or the United States or any regulation intended to protect the

public health, safety or welfare.” Tenn. Code Ann. § 50-1-304. “Thus, under the TPPA, illegal

activity requires violation of a state or federal statute or regulation.” Davis v. Vanderbilt Univ.

Med. Ctr., No. M201901860COAR3CV, 2020 WL 4516094, at *3 (Tenn. Ct. App. Aug. 5, 2020),

appeal denied (Nov. 12, 2020). “[T]he ‘illegal activity’ or violation by the employer must




                                                 47

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 47 of 54 PageID #: 954
implicate important public policy concerns.” Williams v. Greater Chattanooga Pub. Television

Corp., 349 S.W.3d 501, 515 (Tenn. Ct. App. 2011).

          Plaintiff asserts that Johnson’s conduct violated two criminal statutes, Tenn. Code Ann. §

39-13-51443 and Tenn. Code Ann. 39-13-515,44 which prohibit patronizing prostitution and

promoting prostitution, respectively. (Doc. No. 54 at 23). “Prostitution” is statutorily defined as

“engaging in, or offering to engage in, sexual activity as a business or being an inmate in a house

of prostitution or loitering in a public place for the purpose of being hired to engage in sexual

activity.” Tenn. Code Ann. § 39-13-512(6). Courts have interpreted this definition to require a

two-part inquiry, namely whether the activity at issue is: 1) “sexual activity” as defined by the



43
     The statute states, in relevant part:

          (a) A person commits an offense under this section:

              (1) Who patronizes prostitution; or

              (2) When a person patronizes prostitution where the subject of the offense is a law
                  enforcement officer or a law enforcement officer eighteen (18) years of age or
                  older posing as a minor.

Tenn. Code Ann. § 39-13-514.
44
   Plaintiff’s briefing contains a typo (indicating that the prohibition against “promoting
prostitution” is found at Tenn. Code Ann. § 39-13-512, which instead contains the definition of
“prostitution”). The Court believes Plaintiff to be referencing Tenn. Code Ann. § 39-13-515, as it
proscribes the promoting of prostitution. The statute states, in relevant part:

          (a) A person commits an offense under this section:

              (1) Who promotes prostitution; or

              (2) Who promotes prostitution where the subject of the offense is a law
              enforcement officer or is a law enforcement officer eighteen (18) years of age
              or older posing as a minor.

Tenn. Code Ann. § 39-13-515.


                                                    48

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 48 of 54 PageID #: 955
statute,45 and 2) conducted “as a business.” See State ex rel. Gibbons v. Jackson, 16 S.W.3d 797,

800 (Tenn. Ct. App. 1999) (noting that whether activity constitutes “prostitution” is a two-part

inquiry, involving a determination of whether sexual activity exists and if so is conducted “as a

business,” and that activity conducted at the defendants’ adult cabaret was conducted “as a

business” (discussing Tenn. Code Ann. § 29–3–101, Tennessee’s nuisance statute, as well as Tenn.

Code Ann. § 39-13-512)).

        The term “as a business” in not statutorily defined in this context, and its meaning is unclear

from the text of the relevant statute, Tenn. Code Ann. § 39-13-512(6).46 In determining whether

Johnson engaged in conduct that was illegal for purposes of the TPPA elements because it violated



45
  Not surprisingly, oral sex appears to fall within “sexual activity” as defined by the statute, which
defines “sexual activity” as “any sexual relations including homosexual relations.” Tenn. Code
Ann. § 39–13–512(7).
46
  The Court briefly notes the important principles to keep in mind when interpreting a statute in
Tennessee:

        Some of these tried and true principles are as follows: In construing a statute it is
        the duty of the court to give every word and phrase meaning. United Canners, Inc.
        v. King, 696 S.W.2d 525, 527 (Tenn.1985). Questions involving statutory
        construction must be answered in light of reason, having in mind the object of the
        statute and the mischief it aims at. State v. Netto, 486 S.W.2d 725, 728 (Tenn.1972).
        Furthermore, in construing a statute the intention of the legislature is to be gathered
        from words it has used and not from words it has chosen not to include. Dwyer v.
        Progressive Bldg. & Loan Assoc., 20 Tenn. App. 16, 94 S.W.2d 725, 729 (1935).
        This statute, like all statutes, must be applied in its present form unless doing so
        would result in “manifest injustice.” Scarboro v. First American Bank, 619 F.2d
        621 (6th Cir.1980). And lastly, we must take the words of this statute in their natural
        and ordinary sense without forcing a construction upon them which would limit
        their meaning. State v. Thomas, 635 S.W.2d 114 (Tenn.1982).

Voss v. Shelter Mut. Ins. Co., 958 S.W.2d 342, 345 (Tenn. Ct. App. 1997). The Court realizes that
application of these principles naturally would vary from judge to judge, as judges can reasonably
disagree about what constitutes, for example “manifest injustice” or “the natural and ordinary
sense” of words used in a statute. It falls upon each judge to apply these principles as faithfully as
he or she knows how, calling it like he or she sees it.

                                                  49

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 49 of 54 PageID #: 956
statutes proscribing “prostitution”-related conduct, the Court discerns from Tennessee

intermediate appellate courts that it should apply the definition of “business” as provided by the

Tennessee Business Tax Act.47 State v. Royston, No. W2010-02161-CCA-R3CD, 2011 WL

6349511, at *4 (Tenn. Crim. App. Dec. 13, 2011) (ruling on different grounds but expressing

support for the proposition that the definition of “business” provided by Tennessee’s Business Tax

Act is applicable to determining whether an individual has committed prostitution in violation of

Tenn. Code Ann. § 39-13-513(b)(2)); State v. Pulley, No. M2000-02609-CCA-R3CD, 2001 WL

1597740, at *3 (Tenn. Crim. App. Dec. 14, 2001) (explaining in the context of the Deceptive

Business Practices Statute that “[a]lthough unrelated to the provisions of the criminal code, we

adopt the definition of ‘business’ as provided by Tennessee Code Annotated § 67-4-702 which

affords a fair import of the term ‘business’ and which gives proper effect to the legislative intent”);

see also State v. Cawood, No. E2000-02478-CCA-R3CD, 2002 WL 264621, at *5 (Tenn. Crim.

App. Feb. 25, 2002), vacated on other grounds, 134 S.W.3d 159 (Tenn. 2004) (applying the

Business Tax Act definition of “business” to conclude that the defendant could not be guilty of

patronizing prostitution in violation of Tenn. Code Ann. § 39-13-514(b)(1)).

        In the absence of clear case law on point from the Tennessee Supreme Court,48 the Court

assesses what the Tennessee Supreme Court would do if hypothetically it were presented with the



47
   One case instead looked at The American Heritage Dictionary of the English Language
definition and “common sense” definition to determine that “as a business” did not encompass a
relationship where an attorney intended to trade credits to a client’s account (instead of the fee that
was due) in exchange for sexual favors. Cawood v. Haggard, 327 F. Supp. 2d 863, 873 (E.D. Tenn.
2004), aff’d sub nom. Cawood v. Booth, 125 F. App’x 700 (6th Cir. 2005) (quoting from a previous
opinion in the case). The dictionary defined “business” as “[t]he occupation, work, or trade in
which a person is engaged or a specific occupational pursuit.” Id.
48
  Neither party has pointed the Court to any relevant cases involving the TPPA and the Tennessee
prostitution statute, and the Court is aware of none.

                                                  50

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 50 of 54 PageID #: 957
issue.49 Consistent with the opinions just cited, the Court projects that in assessing whether

Tennessee statutes criminally proscribing “prostitution” apply to activity allegedly illegal for

purposes of the TPPA, the Tennessee Supreme Court would apply the definition of “business” set

forth in the Tennessee Business Tax Act.

        The Tennessee Business Tax Act defines “business” as: “any activity engaged in by any

person, or caused to be engaged in by the person, with the object of gain, benefit, or advantage,

either direct or indirect. ‘Business’ does not include occasional and isolated sales or transactions

by a person not routinely engaged in business.” Tenn. Code Ann. § 67-4-702(1). Therefore, it

appears that in order to commit “prostitution” under the relevant statute in Tennessee, an individual

must participate in more than occasional and isolated incidents in order to have conducted such

activity “as a business.”

        Courts in other states with similar prostitution statutes have likewise found that an

individual must participate in more than occasional or isolated acts to be criminally liable under

the relevant prostitution statute.50 United States v. Curran, 8 F.2d 355, 355 (2d Cir. 1925) (“We


49
        In diversity cases such as this, we apply state law in accordance with the controlling
        decisions of the state supreme court. See Prestige Cas. Co., 99 F.3d at 1348
        (applying Michigan law). If the state supreme court has not yet addressed the issue
        presented, we must predict how the court would rule by looking to all the available
        data. See id. “Relevant data include decisions of the state appellate courts, and those
        decisions should not be disregarded unless we are presented with persuasive data
        that the Michigan Supreme Court would decide otherwise.” Kingsley Assoc. v. Moll
        PlastiCrafters, Inc., 65 F.3d 498, 507 (6th Cir.1995).

Allstate Ins. Co. v. Thrifty Rent-A-Car Sys., Inc., 249 F.3d 450, 454 (6th Cir. 2001).
50
   The Court is aware of other opinions that have found that plaintiffs on similar facts can bring
claims under the relevant state whistleblowing statutes. However, in each of the cases of which
the Court is aware, the plaintiff had the benefit of a prostitution statute that did not include the
language of “as a business” and instead appeared to encompass occasional and isolated incidents.
E.g., Harrison v. Edison Bros. Apparel Stores, 924 F.2d 530, 534 (4th Cir. 1991) (statute defining
prostitution as “the offering or receiving of the body for sexual intercourse for hire”); Lucas v.


                                                  51

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 51 of 54 PageID #: 958
need not go so far, but do hold that the evidence was insufficient to warrant a holding that the

woman was ‘practicing prostitution.’ In that common or ordinary parlance which legislative

draftsmen are presumed to use, the phrase means to pursue as a business or occupation the sale of

one’s body for carnal intercourse. Cent. Dist. The proof is at best (or worst) of an isolated act, and

there is no evidence at all of pursuing the habit as a vocation.”); People v. Draper, 169 A.D. 479,

484, 154 N.Y.S. 1034, 1038 (App. Div. 1915) (“The legislation dealt with the systematizing of

prostitution and concubinage upon a commercial basis; it sought to prevent prostitution and

concubinage as a business, and had no connection whatever with any merely individual cases of

sexual indulgence.”); Com. v. King, 374 Mass. 5, 12, 372 N.E.2d 196, 202 (1977) (“[A] prostitute

is one who permits common indiscriminate sexual activity for hire, in distinction from sexual

activity confined exclusively to one person.”).

        Therefore, it appears to the Court that Johnson’s conduct did not fall within the Tennessee

statutes regarding promoting or patronizing prostitution, as he was making isolated requests for

sex for money, without any indication he wanted Plaintiff to perform these services “as a business”

or that Plaintiff did perform these services as a business. Thus, the Court finds that Tennessee’s

prostitution statute is not implicated by the facts in this case, and that as a matter of law Plaintiff

cannot show that Johnson engaged in “illegal activity” as required for a TPPA claim.51


Brown & Root, Inc., 736 F.2d 1202, 1205 (8th Cir. 1984) (statute defining prostitution as “[a]
person commits prostitution if in return for, or in expectation of a fee, he engages in or agrees or
offers to engage in sexual activity with any other person”). As noted above, neither party has
pointed the Court to any relevant cases involving the TPPA and the Tennessee prostitution statute,
and the Court is aware of none.
51
  The Court notes that it is also possible to maintain a TPPA claim when the Plaintiff reasonably
believes that the conduct is illegal. E.g., Williams v. Greater Chattanooga Pub. Television Corp.,
349 S.W.3d 501, 515 (Tenn. Ct. App. 2011). Plaintiff has made no argument or presented any
evidence indicating that she reasonably believed that Johnson’s conduct was illegal. Additionally,
Courts have regularly found that summary judgment is appropriate on TPPA claims when conduct


                                                  52

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 52 of 54 PageID #: 959
        Therefore, the Court will grant summary judgment on Plaintiff’s TPPA claim.52

does not rise to the level of “illegal.” E.g., Sacks v. Jones Printing Co., No. 1:05-CV-131, 2006
WL 686874, at *5 (E.D. Tenn. Mar. 16, 2006) (granting summary judgment on one of the
plaintiff’s TPPA theories because the allegedly improper ventilation system “does not come within
the ambit of the whistleblower statute and does not constitute an ‘illegal activity’”); Konvalinka v.
Fuller, No. E201700493COAR3CV, 2019 WL 2323831, at *5 (Tenn. Ct. App. May 31, 2019)
(finding that plaintiff did not identify a specific statutory or regulatory provision that was violated
and granting summary judgment because that “one ground is dispositive . . . [plaintiff] was
required to demonstrate that his discharge violated a clear public policy for his common law claim
or was based on his refusal to participate in or remain silent about an illegal activity as defined by
the TPPA”); Sanders v. Henry Cty., No. W200801832COAR3CV, 2009 WL 1065916, at *10
(Tenn. Ct. App. Apr. 21, 2009) (collecting cases); Richmond v. Vanguard Healthcare Servs., LLC,
No. M201402461COAR3CV, 2016 WL 373279, at *8 (Tenn. Ct. App. Jan. 29, 2016) (finding no
illegal activity and disregarding the plaintiff’s arguments that he reasonably believed there was
illegal activity when he could point to no applicable law); see also Voss v. Shelter Mut. Ins. Co.,
958 S.W.2d 342, 345 (Tenn. Ct. App. 1997) (finding that direct judgment should have been given
when conduct involving insurance claims was not illegal).
52
    Because the Court will grant summary judgment on this claim due to the absence of illegal
activity for purposes of the TPPA, the Court does not need to address Defendants’ additional
arguments that 1) Plaintiff reporting the conduct was not in the public interest, but rather merely
in her private interest, 2) preventing prostitution is not in the “public interest” as required by a
TPPA claim, and 3) Plaintiff cannot show pretext.
         In its Reply, Defendant NHC also argues that the conduct at issue is attributable only to a
specific employee (Johnson), and not to it as the employer, and therefore are not actionable. (Doc.
No. 59 at 3). As Defendant NHC has only raised this argument in its Reply, and not in reply to an
issue implicated for the first time in Plaintiff’s response to the Motions, the Court considers it
waived for purposes of summary judgment. E.g., Peake v. Nat’l City Bank of Michigan, No. 05-
72520, 2007 WL 951417, at *2-3 (E.D. Mich. Mar. 27, 2007) (“An argument raised for the first
time in a reply brief is not to be considered by the court.”); Palazzo v. Harvey, 380 F. Supp. 3d
723, 730 (M.D. Tenn. 2019) (“Generally speaking, arguments raised for the first time in reply
briefs are waived, and this applies both on appeal and to summary judgment motions filed in the
trial court.” (internal citations omitted)); Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th
Cir. 2008) (“Raising the issue for the first time in a reply brief does not suffice; reply briefs reply
to arguments made in the response brief—they do not provide the moving party with a new
opportunity to present yet another issue for the court’s consideration. Further the non-moving party
ordinarily has no right to respond to the reply brief, at least not until oral argument. As a matter of
litigation fairness and procedure, then, we must treat [such issues] as waived.” (quotation omitted)
(discussed in Palazzo)).
         Despite the general rule against raising arguments for the first time in a reply brief, the
Court realizes that some arguments are appropriately considered even if first raised in the movant’s
reply. Specifically, such an argument can (and should) be considered if it was raised in the non-
movant’s response to the motion, regarding an issue that the movant in all fairness should not have
been expected to raise in its initial brief (since, after all, a movant is not required, and generally is
not allowed sufficient briefing pages, to make a pre-emptive argument against every single point


                                                   53

     Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 53 of 54 PageID #: 960
                                           CONCLUSION

        For the reasons discussed above, Defendant Wischermann’s Motion will be granted, and

summary judgment will be granted as to all counts against Defendant Wischermann.

        Defendant NHC’s Motion will be granted in part and denied in part. Defendant NHC’s

Motion will be granted regarding Plaintiff’s sexual harassment/hostile work environment (Count

I), sexual discrimination claim (Count II), and TPPA claim (Count IV). The Motion will be denied

with respect to Plaintiff’s claim for retaliation (Count III).

        An appropriate order will be entered.


                                                        ____________________________________
                                                        ELI RICHARDSON
                                                        UNITED STATES DISTRICT JUDGE




that might be made in the non-movant’s response). But Defendants’ argument about the attribution
of Johnson’s conduct at issue is not such an argument.


                                                  54

   Case 3:18-cv-00034 Document 63 Filed 07/30/21 Page 54 of 54 PageID #: 961
